Exhibit 10.2

Execution Version

 

 

PARTNERSHIP PURCHASE AGREEMENT

BY AND AMONG

SP NEWSPRINT HOLDINGS LLC,

SP NEWSPRINT MERGER LLC,

SP NEWSPRINT CO.,

AND

THE OTHER PARTIES SIGNATORY HERETO

Dated as of March 31, 2008

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I      DEFINITIONS    1

Section 1.1

   Definitions    1

Section 1.2

   Other Definitions    12

Section 1.3

   Construction    13 ARTICLE II      PURCHASE AND SALE    14

Section 2.1

   The Purchase and Sale    14

Section 2.2

   Purchase Price    14

Section 2.3

   Closing    15

Section 2.4

   Deliveries by the Sellers    15

Section 2.5

   Deliveries by Buyer    16

Section 2.6

   Adjustment to Purchase Price    17

Section 2.7

   Reserve Account; Payment Agreement.    19 ARTICLE III      REPRESENTATIONS
AND WARRANTIES OF THE COMPANY    21

Section 3.1

   Organization    21

Section 3.2

   Authorization    21

Section 3.3

   Capitalization    22

Section 3.4

   Subsidiaries    22

Section 3.5

   Consents and Approvals; No Violations    22

Section 3.6

   Financial Statements    22

Section 3.7

   No Undisclosed Liabilities    23

Section 3.8

   Absence of Certain Changes    23

Section 3.9

   Real Property    24

Section 3.10

   Intellectual Property    25

Section 3.11

   Litigation    26

Section 3.12

   Compliance with Applicable Law    26

Section 3.13

   Company Contracts    26

Section 3.14

   Tax Returns; Taxes    28

Section 3.15

   Environmental Matters    29

Section 3.16

   Licenses and Permits    30

Section 3.17

   Suppliers    30

Section 3.18

   Insurance    31

Section 3.19

   Company Benefit Plans    31

Section 3.20

   Labor Relationships    33

Section 3.21

   Certain Fees    34

Section 3.22

   Condition and Sufficiency of Assets    34

Section 3.23

   NO OTHER REPRESENTATIONS OR WARRANTIES    35 ARTICLE IV      REPRESENTATIONS
AND WARRANTIES OF EACH SELLER    35

Section 4.1

   Authorization    35

Section 4.2

   Partnership Interest Ownership    35

Section 4.3

   Consents and Approvals    35



--------------------------------------------------------------------------------

Section 4.4

  Certain Fees    36

ARTICLE V

    REPRESENTATIONS AND WARRANTIES OF BUYER    36

Section 5.1

  Organization    36

Section 5.2

  Authorization    36

Section 5.3

  Consents and Approvals; No Violations    36

Section 5.4

  Litigation    37

Section 5.5

  Financial Capability    37

Section 5.6

  Purchase for Investment; Accredited Investor    37

Section 5.7

  Independent Review    37

Section 5.8

  Certain Fees    38

ARTICLE VI

    COVENANTS    38

Section 6.1

  Conduct of the Business    38

Section 6.2

  Access to Information    40

Section 6.3

  Consents    41

Section 6.4

  Commercially Reasonable Efforts    42

Section 6.5

  Public Announcements    42

Section 6.6

  Financing    42

Section 6.7

  Supplemental Disclosure    43

Section 6.8

  Tax Matters    44

Section 6.9

  Tax Indemnity by the Sellers    46

Section 6.10

  Preservation of Records    48

Section 6.11

  Buyer’s Efforts    48

Section 6.12

  Employees    49

Section 6.13

  Distributions    51

Section 6.14

  Further Assurances    51

Section 6.15

  Confidentiality    51

Section 6.16

  Altamaha Matter    51

Section 6.17

  Partnership Consents and Waivers    52

Section 6.18

  Non-Solicitation    52

Section 6.19

  Brant Guarantee    53

Section 6.20

  Industrial Revenue Bond Payoff Procedure    53

Section 6.21

  Time of Performance of Covenants    53

ARTICLE VII

    CONDITIONS TO OBLIGATIONS OF THE PARTIES    54

Section 7.1

  Conditions to Each Party’s Obligations    54

Section 7.2

  Conditions to Obligations of the Sellers and the Company    54

Section 7.3

  Conditions to Obligations of Buyer    54

ARTICLE VIII

    TERMINATION    55

Section 8.1

  Termination    55

Section 8.2

  Procedure and Effect of Termination    56

Section 8.3

  Termination Fee    57

ARTICLE IX

    INDEMNIFICATION    58

Section 9.1

  Indemnification Obligations of the Sellers    58

 

-ii-



--------------------------------------------------------------------------------

Section 9.2

   Indemnification Obligations of Buyer    59

Section 9.3

   Indemnification Procedure    59

Section 9.4

   Claims Period    60

Section 9.5

   Liability Limits    61

Section 9.6

   Exclusive Remedies    63

Section 9.7

   Tax Matters    63

Section 9.8

   Newberg Facility Indemnity Limits.    63

ARTICLE X

     MISCELLANEOUS    66

Section 10.1

   Fees and Expenses    66

Section 10.2

   Notices    66

Section 10.3

   Severability    68

Section 10.4

   Binding Effect; Assignment    69

Section 10.5

   No Third Party Beneficiaries    69

Section 10.6

   Section Headings    69

Section 10.7

   Entire Agreement    69

Section 10.8

   Governing Law; Venue    69

Section 10.9

   Specific Performance    70

Section 10.10

   Counterparts    70

Section 10.11

   Amendment; Modification    70

Section 10.12

   Conflicts and Privilege    70

Section 10.13

   Schedules    70

Exhibits

 

Exhibit 1.1(a)

   Brant Guarantee

Exhibit 1.1(b)

   White Birch Paper Company Guarantee

Exhibit 1.1(c)

   Parent Guarantee - Media General, Inc.

Exhibit 1.1(d)

   Parent Guarantee - McClatchy Company

Exhibit 1.1(e)

   Parent Guarantee - Cox Newspapers, Inc.

Exhibit 1.1(f)

   Pro Rata Percentage

Exhibit 2.7(i)(A)

   Payment Agreement

Exhibit 2.7(ii)(B)

   Letter of Credit

Exhibit 5.5

   Financing Documents

Exhibit 6.6(a)

   Required Information

Exhibit 6.12(a)

   Buyer Employee Benefit Plans

 

-iii-



--------------------------------------------------------------------------------

PARTNERSHIP PURCHASE AGREEMENT

This PARTNERSHIP PURCHASE AGREEMENT, dated March 31, 2008 (this “Agreement”), is
made and entered into by and among SP NEWSPRINT HOLDINGS LLC, a Delaware limited
liability company, and SP NEWSPRINT MERGER LLC, a Delaware limited liability
company (together, “Buyer”), SP NEWSPRINT CO., a Georgia general partnership
(the “Company”), VIRGINIA PAPER MANUFACTURING CORP., a Georgia corporation
(“Virginia Paper”), MCCLATCHY NEWSPRINT, INC., a Florida corporation (“McClatchy
Newsprint”), and CEI NEWSPRINT, INC., a Georgia corporation (“CEI Newsprint”).
Virginia Paper, McClatchy Newsprint and CEI Newsprint are sometimes individually
herein referred to as a “Seller”, and are collectively referred to herein as the
“Sellers”. Buyer, the Company, and each of the Sellers are sometimes
individually referred to in this Agreement as a “Party” and collectively as the
“Parties”.

WHEREAS, the Sellers constitute all of the partners of the Company, and
collectively own all of the outstanding Partnership Interests (as defined
herein);

WHEREAS, the Company and its Subsidiaries are in the business of operating
newsprint mills used in the production of newsprint, procuring fiber used in
such operations and operating recycling facilities (the “Business”); and

WHEREAS, the Parties desire to enter into this Agreement pursuant to which the
Sellers will sell and assign to Buyer, and Buyer will purchase from the Sellers,
all of the Partnership Interests on the terms and subject to the conditions set
forth herein.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, agreements and conditions set forth in
this Agreement, and intending to be legally bound hereby, each Party hereby
agrees:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. The following terms, as used in this Agreement, have
the following meanings:

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by, or under common control with, such
specified Person.

“Altamaha” means Altamaha Electric Membership Corporation.

“Altamaha Agreement” means the Agreement dated as of October 15, 1977 by and
between Altamaha and the Company (formerly known as Southeast Paper
Manufacturing Co.).

“Altamaha Group” means Altamaha and its officers, directors, employees,
Affiliates, shareholders, agents and representatives.



--------------------------------------------------------------------------------

“Brant Guarantee” means the guarantee made by Peter M. Brant of the obligations
of Buyer in Section 8.3, in the form attached hereto as Exhibit 1.1(a).

“Business Day” means any day except Saturday, Sunday or any days on which banks
are generally not open for business in Atlanta, Georgia.

“Buyer Fundamental Obligations” means the indemnification obligations of the
Buyer described in Sections 9.2(b) and 9.2(c), provided that the Buyer
Fundamental Obligations shall not include indemnification obligations of Buyer
arising under Section 9.2(b) with respect to a breach by Buyer of a covenant of
Buyer to be performed prior to the Closing.

“Buyer Fundamental Representations” means the representations or warranties of
Buyer made in Section 5.1 (Organization), Section 5.2 (Authorization),
Section 5.6 (Purchase for Investment; Accredited Investor) and Section 5.8
(Certain Fees).

“Buyer Indemnified Parties” means Buyer, and its Affiliates, and their
respective officers, directors, employees, agents, trustees and representatives
and each of the heirs, executors, successors and assigns of any of the
foregoing.

“Cash” means cash and cash equivalents.

“Change in Control Agreements” means the (a) Change in Control Agreement between
the Company and Joseph R. Gorman, dated July 25, 2007, as amended by Amendment
Number One dated October 17, 2007, (b) the Change in Control Agreement between
the Company and Mark Klimko, dated July 25, 2007, as amended by Amendment Number
One dated October 17, 2007, (c) the Change in Control Agreement between the
Company and Mark J. Rawlings, dated July 25, 2007, as amended by Amendment
Number One dated October 17, 2007, (d) the Change in Control Agreement between
the Company and Thomas M. Hahn, dated July 25, 2007, as amended by Amendment
Number One dated October 17, 2007, (e) the Change in Control Agreement between
the Company and Peter I. Labella, dated July 25, 2007, as amended by Amendment
Number One dated October 17, 2007, (f) the Change in Control Agreement between
the Company and Randy B. Jones, dated July 25, 2007, as amended by Amendment
Number One dated October 17, 2007 and (g) Change in Control Agreement between
the Company and John R. Wells, dated July 25, 2007, as amended by Amendment
Number One dated October 17, 2007.

“Claims Period” means the period during which a claim for indemnification may be
asserted hereunder by an Indemnified Party.

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time.

“Company Benefit Plan” means each Employee Benefit Plan to which the Company or
any Subsidiary makes, or has any obligation to make, any contributions or with
respect to which the Company or any Subsidiary has any other material
liabilities.

 

-2-



--------------------------------------------------------------------------------

“Company Collective Bargaining Agreement” means the Labor Agreement, dated
April 1, 2002, by and between the Company and the Association of Western Pulp
and Paper Workers.

“Company Industrial Revenue Bonds” means (a) the State of Oregon Economic
Development Department Revenue Bonds Series 196, Series 197, Series 202 and
Series 203 and (b) the Development Authority for Laurens County Tax Exempt
Adjustable Mode Solid Waste Disposal Revenue Bonds, Series 1993 and Series 1997,
Southeast Paper Manufacturing Co. Project.

“Company Intellectual Property” means any Intellectual Property that is owned by
the Company or any Subsidiary, including the Company Software.

“Company Registered Intellectual Property” means all of the Registered
Intellectual Property owned by the Company or any Subsidiary.

“Company Software” means all Software owned by the Company or any Subsidiary.

“Confidentiality Agreement” means that certain confidentiality agreement, dated
April 6, 2007, by and between the Company and White Birch Paper Company.

“Continued Employee” means each individual who is employed by the Company or any
of its Subsidiaries at the close of business on the Closing Date (including
those who are actively employed or on leave, disability or other absence from
employment) and each individual who has a right to be re-employed by the Company
or any Subsidiary under applicable Law or any Company or Subsidiary policy, in
each case, whose terms of employment are not subject to a collective bargaining
agreement.

“Contracts” means all agreements, contracts, leases, subleases, purchase orders,
arrangements and legally enforceable commitments to which the Company or any
Subsidiary is a party and is currently subject to or is currently bound.

“Credit Agreement” means the Second Amended and Restated Credit Agreement,
between the Company, TD Securities (USA) LLC (f/k/a TD Securities (USA) Inc.),
SunTrust Bank, U.S. Bank National Association and TD Texas, dated January 9,
2004, as amended by that certain First Amendment, dated April 19, 2005, as
subsequently amended by that certain Second Amendment, dated December 13, 2005,
as subsequently amended by that certain Third Amendment, dated October 11, 2007,
as subsequently amended by that certain Fourth Amendment dated January 7, 2008.

“Credit Facilities” means the credit facilities contemplated by the Debt
Financing Commitment.

“Current Assets” means the consolidated current assets of the Company and its
Subsidiaries as of the Closing Date as further determined in accordance with the
guidelines set forth on Schedule 1.1(a) and GAAP applied on a basis consistent
with past practices, but excluding Cash; provided, however, that to the extent
Schedule 1.1(a) is

 

-3-



--------------------------------------------------------------------------------

inconsistent with GAAP or past practices, GAAP shall control with respect to
valuation of current assets and Schedule 1.1(a) shall govern which items are
included as current assets.

“Current Liabilities” means the consolidated current liabilities of the Company
and its Subsidiaries as of the Closing Date as further determined in accordance
with the guidelines set forth on Schedule 1.1(a) and GAAP applied on a basis
consistent with past practices, but excluding (a)(i) all intercompany
indebtedness and (ii) the current portion of any Net Indebtedness subtracted
from the Purchase Price pursuant to Section 2.2(b), (b) all of the Sellers’
Transactional Expenses and (c) any other amounts subtracted from the Purchase
Price pursuant to Section 2.2(c) or any amounts otherwise required by this
Agreement to be paid for by the Sellers; provided, however, that to the extent
Schedule 1.1(a) is inconsistent with GAAP or past practices, GAAP shall control
with respect to valuation of current liabilities and Schedule 1.1(a) shall
govern which items are included as current liabilities.

“Debt Financing Commitment” means the financing commitment as in effect on the
date hereof relating to the debt financing to be obtained by Buyer or any
Affiliate of Buyer from GECC in connection with the transactions contemplated by
this Agreement, a copy of which is attached hereto as Exhibit 5.5.

“Definitive Debt Financing Documents” means the definitive financing documents
to be entered into by Buyer pursuant to the Debt Financing Commitment.

“Employee Benefit Plan” means, with respect to any Person, each plan or
agreement to which such Person makes, or has an obligation to make,
contributions or to which such Person has any liability providing for employee
benefits or for the remuneration of the employees, former employees, directors,
managers, officers, consultants, independent contractors, contingent workers or
leased employees of such Person or the dependents of any of them (whether
written or oral), including (a) each “welfare” plan (within the meaning of
Section 3(1) of ERISA, determined without regard to whether such plan is subject
to ERISA), (b) each “pension” plan (within the meaning of Section 3(2) of ERISA,
determined without regard to whether such plan is subject to ERISA), and
(c) each equity-based compensation, vacation, severance, employment, change in
control, retention, fringe benefit, bonus, incentive, and deferred compensation
plan, agreement, program, policy, practice or arrangement.

“Environment” means surface or ground water, drinking water supply, soil,
surface or subsurface strata or medium, ambient air and indoor air and natural
resources such as wetlands flora and fauna.

“Environmental Claim” means any administrative, regulatory or judicial action,
suit, demand, demand letter, written claim, written notice of non-compliance or
violation, notice of liability or potential liability, investigation,
proceeding, order, decree, judgment, or consent agreement relating in any way to
any Environmental Law, any Environmental Permit, or Hazardous Material, or
arising from alleged injury, or threat to health, or the Environment, including
(a) by any Governmental Authority for enforcement, compliance,

 

-4-



--------------------------------------------------------------------------------

cleanup, removal, response, remedial or other actions or damages and (b) by any
Governmental Authority or third party for damages, contribution,
indemnification, cost recovery, compensation or injunctive relief.

“Environmental Laws” means all U.S. federal, state and local Laws relating to
pollution or to protection of human health, or the Environment, and/or use,
handling, distribution, generation, transportation, storage, treatment, Release,
recycling, disposal of or exposure to Hazardous Materials.

“Environmental Permits” means all licenses, approvals, authorizations, and
identification numbers required under Environmental Laws.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any Person (whether incorporated or unincorporated) that
together with the Company would be deemed a “single employer” within the meaning
of Section 414 of the Code.

“ERISA Affiliate Plan” means each Employee Benefit Plan to which an ERISA
Affiliate makes, or has any obligation to make, any contributions or with
respect to which an ERISA Affiliate has any other liabilities.

“Fixed Charge Coverage Ratio” shall have the meaning set forth in the Definitive
Debt Financing Documents.

“GAAP” means generally accepted accounting principles in the United States as in
effect on any applicable date.

“GECC” means General Electric Capital Corporation.

“Governmental Entity” means any federal, state, local or applicable non-U.S.
government, any political subdivision thereof or any court, administrative or
regulatory agency, department, instrumentality, body or commission or other
governmental authority or agency.

“Harmful Code” means any computer viruses, worms, time bombs, logic bombs,
Trojan horses, trap doors, backdoors, undocumented passwords, protect codes or
other malicious computer instructions, devices or techniques that can, or are
designed to, threaten, assault, vandalize, subvert, disrupt, damage, slow down,
disable or shutdown a computer system or any component of a computer system,
including its security or user data.

“Hazardous Materials” means any material, waste, pollutant, contaminant,
chemical, compound, mixture, constituent, substance, by-product, or
process-intermediate product in any form, including petroleum or
petroleum-derived substance or waste, asbestos and asbestos containing material,
and polychlorinated biphenyls, regulated by or which can give rise to liability
under any Environmental Law.

 

-5-



--------------------------------------------------------------------------------

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

“Indebtedness” means (a) all indebtedness for borrowed money or for the deferred
purchase price of property or services (including reimbursement and all other
obligations with respect to surety bonds, letters of credit and bankers’
acceptances, whether or not matured), including the current portion of such
indebtedness, (b) all obligations evidenced by notes, bonds or debentures and
(c) all amounts paid by the Company or its Subsidiaries in connection with the
termination as of the Closing Date of any interest rate hedging or swap
agreements.

“Indemnified Party” means a Buyer Indemnified Party or Seller Indemnified Party.

“Intellectual Property” means any or all of the following and all rights,
arising out of or in connection therewith: (a) all patents and applications
therefor in any jurisdiction and all reissues, divisions, renewals,
re-examinations, extensions, provisionals, continuations and
continuations-in-part thereof, (b) all inventions (whether patentable or not),
invention disclosures, improvements, Software, trade secrets, proprietary
information, know-how, technology, designs, processes, methods, technical data
and customer lists, and all documentation relating to any of the foregoing,
(c) all works of authorship (whether copyrightable or not), all copyrights,
copyright registrations and applications therefor, any renewals or extensions
thereof, and all other rights corresponding thereto, (d) all industrial designs
(whether patentable or not) and any registrations and applications therefor,
(e) all Internet uniform resource locators, domain names, trade names, logos,
slogans, designs, trade dress, trademarks and service marks and any
registrations and applications for any of the foregoing in any jurisdiction, and
(f) the right to sue for past infringement or misappropriation of Intellectual
Property.

“IRS” means the U.S. Internal Revenue Service.

“Knowledge” with respect to the Company means all facts known by those employees
of the Company listed on Schedule 1.1(b) on the date hereof.

“Law” means any applicable common law and any applicable statutes, laws, rules,
codes, regulations, ordinances, orders, judgments, or decrees, of, or issued by,
Governmental Entities.

“Licenses” means all licenses, permits (including construction and operation
permits), franchises and certificates issued by any Governmental Entity.

“Liens” means, with respect to any property, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, claim, charge, hypothecation, security interest or
encumbrance of any kind, or any arrangement to provide priority or preference or
any filing of any financing statement under the UCC or any other similar notice
of lien under any similar notice or recording statute of any Governmental
Entity, including any easement, right-of-way or other encumbrance on title to
Real Property, in each of the foregoing cases whether voluntary or imposed by
law, and any agreement to give any of the foregoing;

 

-6-



--------------------------------------------------------------------------------

(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
property; and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Losses” means any claims, liabilities, obligations, damages, losses, costs
(including any costs for investigation, responses and other corrective actions
and monitoring under any Environmental Law), expenses, penalties, fines and
judgments (at equity or at law, including statutory and common) and damages
(including natural resource damages) whenever arising or incurred (including
reasonable attorneys’ fees and expenses actually incurred, but not including any
such fees or expenses in connection with investigating or pursuing any claim
hereunder), but excluding punitive or exemplary damages not arising out of a
Third Party Claim or lost profits or revenues. Any portion of any Loss
attributable to consequential or indirect damages shall be limited to the actual
economic loss of the Business of the Company and the Subsidiaries, excluding any
loss of profits or revenue.

“Marketing Period” means the first period of 35 consecutive calendar days after
the date on which Buyer or any Affiliate of Buyer has authorized release of the
confidential information memorandum for use in the primary syndication of the
debt Financing as contemplated under the Debt Financing Commitment; provided,
however, that in any event the Marketing Period shall end on the earlier of
(a) an earlier date that is the date on which the Financing is consummated, and
(b) the Outside Date.

“Material Adverse Effect” means an effect that results in or causes or would
reasonably be expected to result in or cause, a material adverse change in the
condition (financial or otherwise), business, operations or property of the
Company and its Subsidiaries, taken as a whole, other than events, changes,
effects, conditions or circumstances resulting from or relating to: (a) economic
or market conditions generally or in the newsprint industry in particular,
(b) the announcement of the transactions contemplated by this Agreement,
(c) (i) the execution of, compliance with the terms of, or the taking of any
action required by this Agreement or (ii) the consummation of the transactions
contemplated by this Agreement, (d) any change in accounting requirements or
principles, or (e) changes in national or international political or social
conditions, including the engagement by the United States in hostilities,
whether or not pursuant to the declaration of a national emergency or war, or
the occurrence of any military or terrorist attack; provided, however, that any
effect that is cured prior to the Closing Date shall not be considered a
Material Adverse Effect.

“Net Indebtedness” means an amount equal to the difference of (a) the
Indebtedness of the Company and its Subsidiaries, provided that for purposes of
determining “Net Indebtedness”, surety bonds, letters of credit and bankers
acceptances in effect and outstanding as of the date hereof and as set forth on
Schedule 1.1(c) plus additional surety bonds, letters of credit and bankers
acceptances in an aggregate amount not to exceed 3% of surety bonds, letters of
credit and bankers acceptances in effect and outstanding as of the date hereof,
shall not be considered “Indebtedness” of the Company

 

-7-



--------------------------------------------------------------------------------

and its Subsidiaries unless the Company or any of its Subsidiaries in fact has
current payment obligations with respect to any such items, minus (b) an amount
equal to the sum of (i) all amounts paid to or otherwise payable to the Company
or its Subsidiaries with respect to the termination of any interest rate hedging
or swap agreements, plus (ii) the Cash of the Company and its Subsidiaries
(after giving effect to the distributions contemplated by Section 6.13), in each
case as of the Closing Date and as determined in accordance with the guidelines
set forth on Schedule 1.1(a) and GAAP consistent with past practices; provided,
however, that to the extent Schedule 1.1(a) is inconsistent with GAAP or past
practices, GAAP shall control.

“Net Working Capital” means Current Assets minus Current Liabilities.

“Net Working Capital Target” means Net Working Capital in an amount equal to
$43,900,000.

“Newberg Facility” means the real property, structures, equipment, buildings,
fixtures and facilities, including the wastewater treatment system (including
the primary clarifier, north lagoon, and south lagoon), landfills and other
disposal areas, impoundments, sewer systems, tanks and related piping, located
at 1301 Wynooski Street in Newberg, Yamhill County, Oregon.

“Ordinary Course” means the ordinary course of business of the Company and its
Subsidiaries consistent with past practice.

“Parent Guarantees” means the guarantees made by (a) Media General, Inc. of the
obligations of Virginia Paper hereunder, in form attached hereto as Exhibit
1.1(c), (b) The McClatchy Company of the obligations of McClatchy Newsprint
hereunder, in form attached hereto as Exhibit 1.1(d), and (c) Cox Newspapers,
Inc. of the obligations of CEI Newsprint hereunder, in form attached hereto as
Exhibit 1.1(e).

“Partnership Agreement” means that certain Amended and Restated Partnership
Agreement, dated November 1, 1987 among Virginia Paper, McClatchy Newsprint
(f/k/a KR Newsprint Company, Inc.) and CEI Newsprint.

“Partnership Interest” means a share of the ownership interest of the Company,
including a share of the profits and surplus of the Company.

“Permitted Liens” means (a) Liens imposed by law for ad valorem property Taxes
not yet due and payable, (b) statutory Liens of landlords, (c) Liens of
carriers, warehousemen, mechanics, materialmen, landlords, repairmen, and other
Liens imposed by Law or Contract incurred in the Ordinary Course that are not
overdue by more than 30 days or that are being properly contested if such
reserve or other appropriate provision, if any, as shall be required by GAAP
shall have been made therefor, (d) pledges and deposits made in the Ordinary
Course in compliance with workers’ compensation, unemployment insurance and
other social security Laws or regulations, (e) deposits to secure the
performance of bids, trade contracts, leases, statutory obligations, surety,
indemnity and appeal bonds, performance and return-of-money and fiduciary bonds
and other obligations of a like nature, in each case in the Ordinary Course,
(f) easements,

 

-8-



--------------------------------------------------------------------------------

zoning restrictions, rights-of-way, licenses, covenants, conditions, minor
defects, encroachments or irregularities in title and similar encumbrances on or
affecting any Real Property that do not secure any monetary obligations and do
not materially interfere with the ordinary conduct of the Business at any Real
Property subject to such liens, (g) any (i) interest or title of a lessor or
sublessor under any lease, (ii) restriction or encumbrance that the interest or
title of such lessor or sublessor may be subject to or (iii) subordination of
the interest of the lessee or sublessee under such lease to any restriction or
encumbrance referred to in the preceding clause (ii), (h) Liens on goods held by
suppliers arising in the Ordinary Course for sums not yet delinquent or being
contested in good faith, if such reserve or other appropriate provision, if any,
as shall be required by GAAP shall have been made therefor and as long as such
Lien remains unperfected, (i) with respect to any Real Property in which the
Company or its Subsidiaries owns a leasehold estate, any defect or encumbrance
caused by or arising out of the failure to record the lease or a memorandum
thereof in the applicable real property records in the jurisdiction where such
Real Property is located, (j) the effect of any moratorium, eminent domain or
condemnation proceedings and (k) any Liens in the cash collateral contemplated
by Section 6.20 or as otherwise provided in Section 6.20; provided that
notwithstanding the foregoing, except for subsection (k) of this definition, the
term “Permitted Liens” shall not include any Lien securing indebtedness for
money borrowed by the Company or its Subsidiaries.

“Person” means any individual, partnership, joint venture, corporation, trust,
limited liability company, unincorporated organization or other entity or any
Governmental Entity.

“Pre-Closing Taxes” means (a) any and all liability for Taxes of the Company or
any Subsidiary attributable to any Pre-Closing Period or the pre-Closing portion
of any Straddle Period (determined in accordance with Section 6.8(c)), and
(b) all other liabilities of the Company or any Subsidiary with respect to Taxes
of another person under Section 1.1502-6 of the Treasury Regulations (or any
similar provision of state, local or non-U.S. Tax law) as a transferee or
successor, by contract or otherwise, as a result of any affiliation, merger,
contractual arrangement or other event occurring at any time prior to the
Closing.

“Pro Rata Percentage” means with respect to each Seller the percentage set forth
opposite such Seller’s name on Exhibit 1.1(f).

“Registered Intellectual Property” means all (a) patents and patent applications
(including provisional applications) in any jurisdiction, (b) registered
trademarks and service marks and trade dress in any jurisdiction, applications
to register trademarks and service marks and trade dress in any jurisdiction;
intent-to-use applications, or other registrations or applications related to
trademarks and service marks and trade dress in any jurisdiction, (c) registered
copyrights and applications for copyright registration in any jurisdiction and
(d) domain name registrations in any jurisdiction, and any renewals, extensions,
revivals, continuations, continuations-in-part, reissues, or re-examinations of
any of the foregoing.

 

-9-



--------------------------------------------------------------------------------

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, dumping, disposing or migrating into or
through the Environment, or any building, structure or facility.

“Retention Letters” means the (a) Retention Letter by the Company in favor of
Mark Haser, dated October 17, 2007, (b) Retention Letter by the Company in favor
of Ralph Simon, dated October 17, 2007, (c) Retention Letter by the Company in
favor of Ken Li, dated October 17, 2007, (d) Retention Letter by the Company in
favor of Scott Conant, dated October 17, 2007, (e) Retention Letter by the
Company in favor of John Lucini, dated October 17, 2007 and (f) Retention Letter
by the Company in favor of Robert Kramer, dated October 17, 2007.

“Seller Fundamental Obligations” means (a) the indemnification obligations of
the Sellers described in Section 9.1(b)(ii), provided that the Seller
Fundamental Obligations shall not include indemnification obligations of the
Sellers arising under Section 9.1(b)(ii) with respect to a breach by the Sellers
of a covenant of the Sellers to be performed prior to the Closing, and (b) the
obligations of the Sellers described in Section 6.12(e) and Section 6.16(d).

“Seller Fundamental Representations” means (a) the representations or warranties
of the Company made in Section 3.1 (Organization) (except the Seller Fundamental
Representations shall not include the last two sentences of Section 3.1),
Section 3.2 (Authorization), Section 3.3 (Capitalization) (except the Seller
Fundamental Representations shall not include the last clause of Section 3.3
beginning with “…or to make any investment…”), Section 3.4 (Subsidiaries) and
Section 3.21 (Certain Fees) and (b) the representations or warranties of each
Seller made in Section 4.1 (Authorization) and Section 4.2 (Partnership Interest
Ownership).

“Seller Indemnified Parties” means the Sellers and each of their respective
Affiliates, each of their respective officers, directors, employees, agents,
trustees and representatives and each of the heirs, executors, successors and
assigns of any of the foregoing.

“Sellers’ Transactional Expenses” means the legal, accounting, financial
advisory and other third party advisory or consulting fees and expenses incurred
by the Company, its Subsidiaries, or the Sellers, to the extent paid by the
Company or its Subsidiaries, in connection with the transactions contemplated by
this Agreement.

“SEP” means SEP Technology, LLC, a wholly-owned subsidiary of the Company.

“SERP” means the nonqualified, unfunded pension plan that provides supplemental
retirement benefits and death benefits to executives and former executives or
their beneficiaries, as the case may be, of the Company and its Subsidiaries in
excess of those provided under the SP Newsprint Co. Pension Plan.

 

-10-



--------------------------------------------------------------------------------

“Severance Pay Plan” means the SP Newsprint Co. Severance Pay Plan, dated
September 11, 2007.

“Smurfit” means Smurfit Newsprint Corporation.

“Smurfit Asset Purchase Agreement” means the Asset Purchase Agreement between
Smurfit and the Company (f/k/a Southeast Paper Manufacturing Company), dated
September 21, 1999.

“Software” means all computer software programs, including all underlying source
code and object code, together with any error corrections, updates,
modifications, improvements or enhancements thereto, in both machine-readable
form and human-readable form, including all comments and any procedural code.

“Software Enhancements” means modifications, improvements or derivative works of
the Software created by or on behalf of the Company.

“SPRC” means SP Recycling Corp., a wholly owned subsidiary of the Company.

“Subsidiary” or “Subsidiaries” means the subsidiaries of the Company set forth
on Schedule 3.4 and any and all corporations, partnerships, limited liability
companies, joint ventures and other entities controlled by the Company directly
or indirectly through one or more intermediaries.

“Taxes” means (a) all U.S. federal, state, local or non-U.S. taxes, assessments,
charges, duties, fees, levies or other governmental charges (including interest,
penalties or additions associated therewith), including income, franchise, real
property, personal property, tangible, estimated, withholding, employment,
payroll, social security, social contribution, unemployment compensation,
disability, stamp, transfer, registration, sales, use, excise, gross receipts,
value-added and all other taxes of any kind, whether disputed or not and (b) any
amount described in clause (a) for which a person is liable (i) as a transferee
or successor, (ii) under Treasury Regulation Section 1.1502-6 or any comparable
provisions of U.S. state or local or non-U.S. tax Law, or (iii) by contract or
otherwise.

“Tax Return” means any report, return, declaration, claim for refund or
information return or statement or other information required to be supplied to
a Governmental Entity in connection with Taxes (including those required on an
estimated basis), including any schedule or attachment thereto and any amendment
thereof.

“Treasury Regulations” means the Income Tax Regulations promulgated under the
Code, as amended from time to time.

“UCC” means the Uniform Commercial Code.

“Unit Purchase Plan” means the SP Newsprint Co. 2003 Unit Plan.

 

-11-



--------------------------------------------------------------------------------

“White Birch Paper Company Guarantee” means the guarantee made by White Birch
Paper Company of the obligations of Buyer hereunder, in the form attached hereto
as Exhibit 1.1(b).

Section 1.2 Other Definitions. Each of the following terms is defined in the
Section set forth opposite such term:

 

Term

 

Section

Agreement

  Preamble

Altamaha Claim

  6.16(a)

Base Purchase Price

  2.2(a)

Business

  Recitals

Buyer

  Preamble

Buyer Losses

  9.1

Buyer Termination Fee

  8.3(a)

Buyer Termination Fee Expenses

  8.3(a)

Cash Collateral Account

  6.20

CEI Newsprint

  Preamble

Closing

  2.3

Closing Date

  2.3

Closing Date Balance Sheet

  2.6(c)

Company

  Preamble

Company Contracts

  3.13(a)

Consents

  6.3(a)

Debt Financing Commitments

  8.1(d)

Deferred Amounts

  2.7(a)

Distributions

  6.13

Draft Purchase Price Allocation

  6.8(h)

Environmental Liabilities

  9.8(g)(ii)

Estimated Closing Date Balance Sheet

  2.6(b)

Estimated Net Working Capital

  2.6(b)

Estimated Purchase Price Adjustment Schedule

  2.6(b)

Estimated Working Capital Deficit

  2.6(b)

Estimated Working Capital Surplus

  2.6(b)

Final Net Working Capital

  2.6(f)

Final Purchase Price Adjustment Schedule

  2.6(e)

Financial Statements

  3.6(a)

Financing

  6.6(a)

Financing Documents

  5.5

Indemnifiable Tax Liability

  6.9(d)

Indemnifying Party

  9.3(a)

Independent Accountant

  2.6(d)

Interim Financial Statements

  3.6(a)

Leased Real Property

  3.9(b)

Leases

  3.9(b)

Letters of Credit

  2.7(i)

 

-12-



--------------------------------------------------------------------------------

Term

 

Section

McClatchy Newsprint

  Preamble

NEL

  9.8(g)(i)

Net Working Capital Deficit

  2.6(f)(ii)

Net Working Capital Surplus

  2.6(f)(i)

New Financing Documents

  6.11(c)

Newberg Environmental Liabilities

  9.8(g)(i)

Newberg Threshold Amount

  9.8(a)

Outside Date

  8.1(d)

Owned Real Property

  3.9(a)

Participating Sellers

  2.7(a)

Parties

  Preamble

Party

  Preamble

Payment Agreements

  2.7(i)

Payoff Letter

  2.4(c)

Pre-Closing Periods

  6.8(b)

Post-Closing Interest

  6.9(a)

Purchase Price

  2.2

Purchase Price Adjustment

  2.6(a)

Purchase Price Adjustment Schedule

  2.6(c)

Purchase Price Allocation

  6.8(h)

Real Property

  3.9(b)

Repaid Indebtedness

  6.20

Representatives

  6.1(m)

Required Information

  6.6(a)

Reserve Account

  2.7(a)

Retiree Medical Plan

  6.12(d)

Retiree SERP Agreements

  6.12(e)

Satisfaction Date

  2.3

Securities Act

  5.6

Seller(s)

  Preamble

Seller Losses

  9.2

Straddle Period

  6.8(c)

Subsequent Financial Statements

  3.6(b)

Suppliers

  3.17

Tax Claim Notice

  6.9(d)

Termination Date

  8.1

Third Party Claim

  9.3(a)

Threshold Amount

  9.5(a)

Virginia Paper

  Preamble

WARN Act

  3.20(f)

Section 1.3 Construction.

(a) Unless the context of this Agreement otherwise clearly requires,
(i) references to the plural include the singular, and references to the
singular include the plural, (ii) references to

 

-13-



--------------------------------------------------------------------------------

one gender include the other gender, (iii) the words “include”, “includes” and
“including” do not limit the preceding terms or words and shall be deemed to be
followed by the words “without limitation”, (iv) the terms “hereof”, “herein”,
“hereunder”, “hereto” and similar terms in this Agreement refer to this
Agreement as a whole and not to any particular provision of this Agreement,
(v) the terms “day” and “days” mean and refer to calendar day(s), (vi) the terms
“year” and “years” mean and refer to calendar year(s) and (vii) the terms
“dollars”, “Dollars” and “$” shall mean lawful money of the United States of
America.

(b) Unless otherwise set forth in this Agreement, references in this Agreement
to any document, instrument or agreement (including this Agreement) (i) includes
and incorporates all exhibits, schedules and other attachments thereto,
(ii) includes all documents, instruments or agreements issued or executed in
replacement thereof and (iii) means such document, instrument or agreement, or
replacement or predecessor thereto, as amended, modified or supplemented from
time to time in accordance with its terms and in effect at any given time. All
Article, Section, Exhibit and Schedule references herein are to Articles,
Sections, Exhibits and Schedules of this Agreement, unless otherwise specified.

(c) This Agreement shall not be construed as if prepared by one of the Parties,
but rather according to its fair meaning as a whole, as if all Parties had
prepared it.

(d) References in this Agreement to “the date of this Agreement”, “the execution
of this Agreement”, or other similar terms, words or phrases shall be deemed to
mean references to January 18, 2008. Similarly, temporal references such as
“presently”, “currently”, “expected” or other similar terms, words or phrases
shall be construed in relation to January 18, 2008. References in this Agreement
to “the date hereof” shall be deemed to have the meaning that such phrase would
have if this Agreement had been executed on January 18, 2008.

ARTICLE II

PURCHASE AND SALE

Section 2.1 The Purchase and Sale. Subject to the terms and conditions of this
Agreement, at the Closing, the Sellers will sell, transfer, assign and deliver,
to Buyer, and Buyer will purchase and acquire from the Sellers, all of the
Partnership Interests.

Section 2.2 Purchase Price.

The aggregate purchase price for all of the Partnership Interests (the “Purchase
Price”) shall be an amount equal to:

(a) Three Hundred Fifty Million Dollars ($350,000,000) (the “Base Purchase
Price”);

(b) minus Net Indebtedness;

(c) minus the aggregate amount of payments that are required to be paid at the
Closing under Section 3 and Section 4 of the Change in Control Agreements; and

 

-14-



--------------------------------------------------------------------------------

(d) plus or minus, as the case may be, any adjustments made to the Purchase
Price pursuant to Section 2.6.

Section 2.3 Closing. Subject to the terms and conditions of this Agreement, the
closing of the transactions contemplated by this Agreement (the “Closing”) shall
occur as promptly as practicable, and in any event no later than three Business
Days from the date following the satisfaction or waiver of the conditions to the
obligations of the parties set forth in Article VII (other than those conditions
that by their nature are to be fulfilled at Closing, but subject to the
satisfaction or waiver of such conditions) (the “Satisfaction Date”); provided
that if the Marketing Period shall not have ended by the Satisfaction Date, the
Closing shall occur on the date following the Satisfaction Date that is the
earlier of (a) a date during the Marketing Period to be specified by Buyer on no
less than three Business Days’ prior notice to the Company, (b) the final day of
the Marketing Period, and (c) the Outside Date (as such date may be extended
pursuant to Section 8.1(d)), or on such other date as the Parties may agree in
writing. The date of the Closing shall be referred to herein as the “Closing
Date”. The Closing shall take place at the offices of King & Spalding LLP
located at 1180 Peachtree Street, N.E., Atlanta, Georgia 30309, at 10:00 a.m.
Atlanta, Georgia time, or at such other place or at such other time as the
Sellers, the Company and Buyer may agree in writing. For the avoidance of doubt,
the Parties agree that the completion of the Marketing Period on or prior to the
Outside Date shall not be a condition to Buyer’s obligation to consummate the
transactions contemplated by this Agreement at the Closing.

Section 2.4 Deliveries by the Sellers. At the Closing, the Sellers will deliver,
or cause to be delivered, to Buyer (unless delivered previously) the following:

(a) all appropriate instruments of assignment and transfer, duly executed by the
Sellers, evidencing the transfer of the Partnership Interests to Buyer;

(b) resignations, effective as of the Closing, of the directors of the Company
and each Subsidiary, except for such persons as shall have been designated in
writing prior to the Closing by Buyer to the Sellers and the Company;

(c) a payoff letter (the “Payoff Letter”) in respect of the Credit Agreement in
form and substance reasonably satisfactory to Buyer, pursuant to which the
administrative agent under the Credit Agreement shall acknowledge, upon receipt
of the amounts specified therein, the payment in full of all “Obligations” under
the Loan Documents (as defined in the Credit Agreement) (other than obligations
in respect of letters of credit, which shall be fully cash collateralized in
accordance with Section 6.20, and indemnity obligations that survive termination
of the Credit Agreement), termination of all credit commitments under the Credit
Agreement and discharge of all Liens securing the obligations under the Loan
Documents, except for any Liens in the Cash Collateral Account;

(d) copies of the form of notices (to the relevant trustees) of redemption of
all Company Industrial Revenue Bonds at the earliest possible redemption dates
permitted under the indentures governing such bonds, which notices shall be in
form and substance reasonably satisfactory to Buyer and the relevant trustees;

 

-15-



--------------------------------------------------------------------------------

(e) a certificate from an officer of the Company certifying that the conditions
set forth in Section 7.3(a) and Section 7.3(b) have been fulfilled;

(f) a certificate from an officer of each Seller certifying that the conditions
set forth in Section 7.3(a) and Section 7.3(b) have been fulfilled;

(g) other documents required to be delivered pursuant to Section 7.3;

(h) a certificate from each Seller to establish its non-foreign status in
accordance with Treasury Regulation Section 1.1445-2(b)(2) and a properly
executed copy of IRS Form W-9 from each Seller to establish its exemption from
backup withholding; and

(i) the executed Parent Guarantees.

Section 2.5 Deliveries by Buyer.

(a) At the Closing, Buyer will deliver, or cause to be delivered, to the Sellers
or the Participating Sellers, as applicable, the following:

(i) a certificate of an officer of Buyer certifying that the conditions set
forth in Section 7.2(a) and Section 7.2(b) have been fulfilled;

(ii) the executed White Birch Paper Company Guarantee;

(iii) an executed Payment Agreement for each of the Participating Sellers; and

(iv) a Letter of Credit for each of the Participating Sellers.

(b) At the Closing, Buyer shall pay to each Seller, subject to Section 2.6(b)
and Section 2.7, by wire transfer of immediately available funds to the account
or accounts designated to Buyer in writing by the Sellers at least two Business
Days prior to the Closing Date, an amount equal to the Purchase Price multiplied
by such Seller’s Pro Rata Percentage as of the Closing.

(c) At the Closing, Buyer will (i) deposit into the Cash Collateral Account the
amount specified in the Payoff Letter for such deposit into the Cash Collateral
Account and (ii) pay the amount specified in the Payoff Letter for the payoff of
the Credit Agreement (other than the amount to be deposited into the Cash
Collateral Account as described in clause (i) above), by wire transfer of
immediately available funds to the accounts specified in the Payoff Letter
(which amounts and accounts shall have been designated in writing to Buyer at
least two Business Days prior to the Closing Date). For the avoidance of doubt,
the amounts so deposited or paid by Buyer shall be included in the amount of Net
Indebtedness, and therefore reduce the Purchase Price.

(d) At the Closing, Buyer will pay the aggregate amount of payments required to
be made at the Closing under Section 3 and Section 4 of the Change in Control
Agreements by wire transfer of immediately available funds to an account or
accounts designated by the Company in writing to Buyer at least two Business
Days prior to the Closing Date.

 

-16-



--------------------------------------------------------------------------------

Section 2.6 Adjustment to Purchase Price.

(a) The Purchase Price shall be increased or reduced as set forth in this
Section 2.6. Any increase or decrease in the Purchase Price pursuant to this
Section 2.6 shall be referred to as a “Purchase Price Adjustment”.

(b) At least three days prior to the Closing Date, the Sellers shall prepare and
deliver to Buyer (i) an estimated consolidated balance sheet of the Company and
its Subsidiaries as of the Closing Date (the “Estimated Closing Date Balance
Sheet”), and (ii) a separate statement calculating the estimated Net Working
Capital (subject to Section 2.6(g), the “Estimated Net Working Capital”) of the
Company and its Subsidiaries based on the Estimated Closing Date Balance Sheet,
and showing any calculations with respect to any proposed Purchase Price
Adjustment (the “Estimated Purchase Price Adjustment Schedule”). The Sellers
will permit, and will cause the Company and its Subsidiaries to permit, Buyer
and its advisors and representatives reasonable access to the books, records and
other documents pertaining to or used in connection with the preparation of the
Estimated Closing Date Balance Sheet and the Estimated Purchase Price Adjustment
Schedule. If the Estimated Net Working Capital is less than the Net Working
Capital Target (the amount by which the Net Working Capital Target exceeds the
Estimated Net Working Capital being referred to herein as the “Estimated Working
Capital Deficit“), then the Purchase Price shall be decreased by an amount equal
to the Estimated Working Capital Deficit. If the Estimated Net Working Capital
is greater than the Net Working Capital Target (the amount by which the
Estimated Net Working Capital exceeds the Net Working Capital Target being
referred to herein as the “Estimated Working Capital Surplus“), then the
Purchase Price shall be increased by an amount equal to the Estimated Working
Capital Surplus.

(c) No later than 60 days after the Closing Date, Buyer shall prepare and
deliver to each of the Sellers (i) a consolidated balance sheet of the Company
and its Subsidiaries as of the Closing Date (the “Closing Date Balance Sheet”),
and (ii) a separate statement calculating the Net Working Capital of the Company
and its Subsidiaries based on the Closing Date Balance Sheet, and showing any
calculations with respect to any proposed Purchase Price Adjustment (the
“Purchase Price Adjustment Schedule”). Buyer will permit, and will cause the
Company and its Subsidiaries to permit, the Sellers and their advisors and
representatives complete and timely access to the books, records, properties,
premises, work papers, personnel and other information of the Company and its
Subsidiaries to permit the Sellers and their advisors to review the Closing Date
Balance Sheet and the Purchase Price Adjustment Schedule or to address any
dispute described in this Section 2.6.

(d) The Sellers shall, within 30 days following their receipt of the Closing
Date Balance Sheet and the Purchase Price Adjustment Schedule, accept or reject
the Purchase Price Adjustment submitted by Buyer. If any of the Sellers disagree
with the Closing Date Balance Sheet, the Purchase Price Adjustment Schedule or
any calculation thereon, they shall give written notice to Buyer of such
disagreement and any reason therefor within such 30-day period. Should the
Sellers fail to notify Buyer of a disagreement within such 30-day period, the
Sellers shall be deemed to agree with Buyer’s calculation. In the event of such
a dispute, the Sellers and Buyer shall attempt to reconcile their differences,
and any resolution by them as to any disputed amounts shall be final, binding
and conclusive on the Parties. If the Sellers and Buyer are unable to reach a
resolution with such effect within 30 days after the receipt by Buyer of the
Sellers’

 

-17-



--------------------------------------------------------------------------------

written notice of dispute, the Parties shall submit the items remaining in
dispute to the extent they are accounting matters for resolution to the New
York, New York office of KPMG LLP (the “Independent Accountant”). The
Independent Accountant shall act as an arbitrator and shall issue its report as
to all matters in dispute (and only such matters) and the determination of the
Purchase Price Adjustment within 30 days after such dispute is referred to the
Independent Accountant. The Independent Accountant shall not have the power to
modify or amend any term or provision of this Agreement. Buyer on the one hand,
and the Sellers on the other hand, shall bear all costs and expenses incurred by
them in connection with such arbitration, except that the fees and expenses of
the Independent Accountant hereunder shall be borne by Buyer and the Sellers in
the same proportion that the aggregate amount of such remaining disputed items
so submitted to the Independent Accountant that is unsuccessfully disputed by
each such party (as finally determined by the Independent Accountant) bears to
the total amount of such remaining disputed items so submitted. This provision
for arbitration shall be specifically enforceable by the Parties and the
decision of the Independent Accountant in accordance with the provisions hereof
shall be final and binding with respect to the matters so arbitrated and there
shall be no right of appeal therefrom.

(e) The Purchase Price Adjustment Schedule shall be deemed final (the “Final
Purchase Price Adjustment Schedule”) for the purposes of this Section 2.6 upon
the earliest of (i) the failure of the Sellers to notify Buyer of a dispute
within 30 days of Buyer’s delivery of the Closing Balance Sheet and the Purchase
Price Adjustment Schedule to the Sellers, (ii) the resolution of all disputes,
pursuant to Section 2.6(d), by the Sellers and Buyer or (iii) the resolution of
all disputes, pursuant to Section 2.6(d), by the Independent Accountant.

(f) Upon finalization of the Purchase Price Adjustment Schedule pursuant to
Section 2.6(e), the following adjustments will be made based on the Net Working
Capital as reflected in the Final Purchase Price Adjustment Schedule, subject to
Section 2.6(g), the “Final Net Working Capital”):

(i) If the Estimated Net Working Capital minus the Final Net Working Capital is
a negative number (such difference being the “Net Working Capital Surplus”),
then the Purchase Price shall be adjusted upward from the Purchase Price as
calculated at the Closing in an amount equal to the absolute value of the Net
Working Capital Surplus and Buyer shall pay or caused to be paid, within three
Business Days of the finalization of the Purchase Price Adjustment Schedule
pursuant to Section 2.6(e), to each Seller, such Seller’s Pro Rata Percentage of
the absolute value of the Net Working Capital Surplus by wire transfer in
immediately available funds to one or more accounts designated by the Sellers;
and

(ii) If the Estimated Net Working Capital minus the Final Net Working Capital is
a positive number (such difference being the “Net Working Capital Deficit”),
then the Purchase Price shall be adjusted downward from the Purchase Price as
calculated at the Closing in an amount equal to the absolute value of the Net
Working Capital Deficit and each Seller shall pay or caused to be paid, within
three Business Days of the finalization of the Purchase Price Adjustment
Schedule pursuant to Section 2.6(e), to Buyer, such Seller’s Pro Rata Percentage
of the Net Working Capital Deficit by wire transfer in immediately available
funds to the account reasonably designated by Buyer.

 

-18-



--------------------------------------------------------------------------------

(g) Notwithstanding anything herein to the contrary, the Parties agree that
(i) if the Estimated Net Working Capital is greater than or equal to $43,400,000
but less than or equal to $44,400,000, then the Estimated Net Working Capital
shall be deemed to equal the Net Working Capital Target; and (ii) if the Final
Net Working Capital is greater than or equal to $43,400,000 but less than or
equal to $44,400,000, then the Final Net Working Capital shall be deemed to
equal the Net Working Capital Target. The Net Working Capital Target includes a
$2,000,000 reserve to allow for the increased cost being incurred as a result of
moving the No. 2 Dublin Power Boiler and the Dublin Paper Mill Machine #2
shutdown to the April period after the Closing.

Section 2.7 Reserve Account; Payment Agreement.

(a) At the Closing, (i) Virginia Paper and McClatchy Newsprint (the
“Participating Sellers”) shall each direct that $5,000,000 (the “Deferred
Amounts”) of the Purchase Price otherwise payable to it at the Closing be paid
directly into an account established with a financial institution specified by
GECC, and reasonably acceptable to the Participating Sellers, and described in
the Debt Financing Commitment as an “Investor Funded Debt Service Reserve
Account” (each a “Reserve Account”) and (ii) Buyer shall cause Peter M. Brant to
pay $5,000,000 in immediately available funds directly into a Reserve Account at
the Closing.

(b) The Deferred Amounts will be invested in cash equivalents specified by GECC
and reasonably acceptable to the Participating Sellers. The Participating
Sellers will be entitled to receive periodic (monthly, unless the Participating
Sellers otherwise agree) current payments of all interest on the Deferred
Amounts held in the Reserve Accounts. No such interest shall be considered part
of the Deferred Amounts.

(c) Buyer and the Participating Sellers agree that the Deferred Amounts may be
applied only against principal and interest due under the Credit Facilities,
provided that to the extent permitted under the Definitive Debt Financing
Documents, (i) Buyer shall use unrestricted cash (including amounts available to
be drawn under the revolving Credit Facilities) to pay principal and interest
under the Credit Facilities prior to using or permitting to be used any of the
amounts held in the Reserve Accounts, and (ii) Buyer shall use the proceeds from
any sale of the Newberg Facility (other than those required to be used for
mandatory prepayment of the Credit Facilities) to replenish the amounts held in
the Reserve Accounts to the extent that the Reserve Accounts are not then fully
funded; provided further that, to the extent that Buyer is permitted to do so
under the terms of the Definitive Debt Financing Documents, Buyer shall use the
proceeds of any sale of the Newberg Facility (other than as required to be used
for mandatory prepayments of the Credit Facilities) to replace amounts held in
the Reserve Accounts and make a distribution of the monies used to initially
fund the “Investor Funded Debt Service Reserve Accounts” to Peter M. Brant and
the Participating Sellers. Any amounts withdrawn from the Reserve Accounts for
distribution to any of Peter M. Brant and the Participating Sellers or for
application to the Credit Facilities shall be withdrawn from the Reserve
Accounts on a pari passu basis and in pro rata amounts based on the initial
funding amounts for the Reserve Accounts.

(d) Buyer agrees, and Buyer agrees to cause the Definitive Debt Financing
Documents to provide, that the Reserve Accounts will be promptly released upon
the delivery of

 

-19-



--------------------------------------------------------------------------------

audited financial statements, in the case of any period ending on the last day
of the fiscal year, and unaudited financial statements for all other periods,
that evidence that Buyer has achieved a Fixed Charge Coverage Ratio of at least
1.00 to 1.00 for any of the following periods and there is no Event of Default
(as defined in such Definitive Debt Financing Documents) occurring at the time
of such release: (i) the period from the Closing Date through December 31, 2008
(treated as a single period), or (ii) any period of four consecutive fiscal
quarters (in each case treated as a single period) ending on or after March 31,
2009.

(e) Buyer agrees that from and after the Closing capital expenditures for the
Company will be based on an annual budget of $7,500,000 for any fiscal year, but
in no event shall exceed (i) $2,500,000 in any fiscal quarter (subject to a
carry-forward of unused amounts applicable for the then-current fiscal year), or
(ii) $10,000,000 in any fiscal year.

(f) At such time as funds in the Reserve Accounts are to be released as provided
in the Definitive Debt Financing Documents, the total funds held in the Reserve
Accounts shall be payable to the Participating Sellers and Peter M. Brant on a
pari passu basis, provided that to the extent that each of the Participating
Sellers have previously been paid the entire amounts of the Deferred Amounts,
all such funds shall be payable to Peter M. Brant.

(g) Buyer shall take all necessary action to cause the Definitive Debt Financing
Documents to contain terms that include and are consistent with the provisions
of this Section 2.7.

(h) For purposes of clarification, the Participating Sellers, Buyer and the
Company each acknowledge and agree that (i) the amounts deposited into the
Reserve Accounts at the direction of the Participating Sellers represent a
portion of the purchase price for the Company and shall not constitute a capital
contribution or any ownership or equity interest of the Participating Sellers in
Buyer or the Company, (ii) no Buyer Indemnified Party shall have any right,
title or interest in such amounts or any claim against such amounts to satisfy
any obligation owing or claimed to be owing to a Buyer Indemnified Party
pursuant to this Agreement, (iii) the Reserve Accounts may only be disbursed in
accordance with the terms of this Section 2.7 and in accordance with the
Definitive Debt Financing Documents, and (iv) neither of the Participating
Sellers shall have any obligation at any time to cause any other or additional
funds to be paid into the Reserve Accounts, regardless of any amounts that may
subsequently be withdrawn from such Reserve Accounts. The Parties agree that no
Buyer Indemnified Party may set-off any claim under this Agreement against the
Deferred Amounts (or any interest or other investment return thereon) to satisfy
any obligation owing or claimed to be owing to a Buyer Indemnified Party
pursuant to this Agreement.

(i) Buyer agrees to cause Peter M. Brant to execute and deliver a deferred
amount payment agreement in the form of Exhibit 2.7(i)(A) (the “Payment
Agreements”) to each of the Participating Sellers at the Closing. All
obligations under each Payment Agreement shall be supported in their entirety by
irrevocable standby letters of credit in each case in a stated amount of
$5,000,000 issued to each of the Participating Sellers, as applicable, in the
form of Exhibit 2.7(i)(B) attached hereto (the “Letters of Credit”), together
with such changes as may be requested by the issuing bank to conform to its
customary form (provided that no such changes are adverse to the interests of
the Participating Sellers) or as may otherwise be agreed to by the

 

-20-



--------------------------------------------------------------------------------

Participating Sellers, by a financial institution acceptable to the
Participating Sellers. The Letters of Credit shall have an expiration date not
earlier than the 30th day following the second anniversary of the Closing. The
Participating Sellers agree that they shall have no recourse to Buyer, the
Company or its Subsidiaries for payment of the obligations arising under the
Payment Agreements or the Letters of Credit.

(j) The failure of Buyer or any other party (other than the Participating
Sellers) to enter into the agreements and arrangements referenced in this
Section 2.7, including the failure of Peter M. Brant to execute and deliver the
Payment Agreements or to deliver the Letters of Credit, (i) shall not affect
Buyer’s obligations to consummate the transactions contemplated by this
Agreement, and (ii) shall constitute a material breach by Buyer for purposes of
this Agreement (including Sections 7.2, 8.1(c) and 8.3(a) of this Agreement).
Buyer and the Participating Sellers acknowledge and agree that GECC shall have
no liability, including with respect to the Buyer Termination Fee, in the event
the agreements and arrangements described in this Section 2.7 are not executed
or consummated.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Subject to the terms, conditions and limitations set forth in this Agreement,
the Company hereby represents and warrants to Buyer as of the date of this
Agreement as follows:

Section 3.1 Organization. The Company is a general partnership and its
Subsidiaries are corporations or limited liability companies, in each case duly
organized, validly existing and in good standing under the Laws of their
respective jurisdictions of organization, and the Company and each Subsidiary
has all requisite general partnership, corporate or limited liability company
power and authority to own, lease and operate their respective properties and to
carry on in all material respects their respective businesses as conducted on
the date hereof. The Company and each Subsidiary is duly qualified or registered
as a foreign partnership, corporation or limited liability company, as the case
may be, to transact business under the Laws of each jurisdiction where the
character of its activities or the location of the properties owned or leased by
it requires such qualification or registration, except where the failure of such
qualification or registration would not, individually or in the aggregate, have
a Material Adverse Effect. Schedule 3.1 contains a true and correct list of the
jurisdictions in which the Company and each Subsidiary is qualified or
registered to do business as a foreign partnership, corporation or limited
liability company.

Section 3.2 Authorization. The Company has the requisite general partnership
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
This Agreement has been duly authorized, executed and delivered by the Company
and constitutes, when duly executed by all Parties and delivered by the Company,
the valid and binding agreement of the Company, enforceable against the Company
in accordance with its terms, subject to applicable bankruptcy, insolvency and
other similar Laws affecting the enforceability of creditors’ rights generally,
general equitable principles and the discretion of courts in granting equitable
remedies.

 

-21-



--------------------------------------------------------------------------------

Section 3.3 Capitalization. The Sellers constitute all of the partners of the
Company and the Partnership Interests constitute all of the outstanding equity
ownership interests of the Company. Other than the Partnership Interests set
forth on Schedule 3.3, there are no outstanding equity interests in the Company.
Except as set forth on Schedule 3.3, there are no options, warrants, convertible
securities or other rights, agreements, arrangements or commitments of any
character relating to the issued or unissued equity interests of the Company or
obligating the Company to issue or sell any units of equity ownership, or any
other interest in, the Company. There are no outstanding contractual obligations
of the Company to repurchase, redeem or otherwise acquire any equity interests
of the Company or to make any investment (in the form of a loan, capital
contribution or otherwise) in, any other Person.

Section 3.4 Subsidiaries. Schedule 3.4 sets forth a true and complete list of
all Subsidiaries, listing for each Subsidiary its name, type of entity, the
jurisdiction and date of its incorporation or organization, its authorized
capital stock, the number and type of its issued and outstanding shares of
capital stock and the current ownership of such shares. Each of the Subsidiaries
is directly or indirectly wholly owned by the Company. SEP is a Subsidiary of
the Company that does not currently conduct any business.

Section 3.5 Consents and Approvals; No Violations. Except as set forth on
Schedule 3.5 and for applicable requirements of the HSR Act, neither the
execution and delivery of this Agreement nor the consummation of the
transactions contemplated by this Agreement will (a) conflict with or result in
any breach of any provision of the Partnership Agreement of the Company or the
articles of incorporation, bylaws or similar governing documents of any
Subsidiary; (b) require any filing with, or the obtaining of, any permit,
authorization, consent or approval of, any Governmental Entity; (c) violate,
conflict with or result in a default under, or give rise to any right of
termination, cancellation or acceleration under, any of the terms, conditions or
provisions of any note, mortgage, other evidence of indebtedness, guarantee,
license, agreement, lease or Company Contract; or (d) violate any Law,
injunction or decree applicable to the Company or any Subsidiary; excluding from
the foregoing clauses (b), (c) and (d) such requirements, violations, conflicts,
defaults or rights (i) which would not have a Material Adverse Effect and would
not materially and adversely affect the ability of the Company to consummate the
transactions contemplated by this Agreement, or (ii) which become applicable as
a result of the business or activities in which Buyer is or proposes to be
engaged or as a result of any acts or omissions by, or the status of or any
facts pertaining to, Buyer.

Section 3.6 Financial Statements.

(a) Copies of the audited consolidated balance sheet of the Company and its
Subsidiaries for the fiscal year ended December 31, 2006, and the related
audited consolidated statements of operations, partners’ capital and cash flows
of the Company and its Subsidiaries, together with all related notes and
schedules thereto, accompanied by the reports thereon of the Company’s
independent auditors (collectively referred to as the “Financial Statements”)
and the unaudited consolidated balance sheet of the Company and its Subsidiaries
dated as of December 2, 2007, and the related consolidated statements of
operations and cash flows of the Company and its Subsidiaries for the 11-month
period then ended (collectively referred to as the “Interim Financial
Statements”) are attached hereto as Schedule 3.6(a).

 

-22-



--------------------------------------------------------------------------------

(b) Except as set forth on Schedule 3.6(b), each of the Financial Statements and
the Interim Financial Statements and the subsequently delivered financial
statements under Section 6.6(a)(v) (the “Subsequent Financial Statements”)
(i) has been or will be prepared in accordance with GAAP (except the Interim
Financial Statements and the Subsequent Financial Statements are subject to
normal year-end adjustments and do not contain footnotes and other presentation
items and except as expressly noted therein; provided, however, that the Interim
Financial Statements and the Subsequent Financial Statements shall reflect all
necessary material interim accruals) applied on a consistent basis throughout
the periods indicated (except as may be indicated in the notes thereto) and
(ii) fairly presents, or will fairly present, in all material respects, the
consolidated financial position, results of operations and cash flows of the
Company and its Subsidiaries as at the respective dates thereof and for the
respective periods indicated therein, except as otherwise noted therein and
subject, in the case of the Interim Financial Statements and the Subsequent
Financial Statements, to normal and recurring year-end adjustments and the
absence of notes.

(c) All accounts receivable (including intercompany and unbilled accounts
receivable) reflected in the Financial Statements or recorded on the books of
the Company or the Subsidiaries arose from, and the accounts receivable existing
as of the Closing Date will have arisen from, bona fide transactions entered
into in the Ordinary Course, and to the Knowledge of the Company constitute or
will constitute, as the case may be, valid claims of the Company or its
Subsidiaries not subject to valid claims of setoff or other valid defenses or
valid counterclaims other than normal cash discounts, returns, chargebacks,
rebates and other adjustments in the Ordinary Course.

Section 3.7 No Undisclosed Liabilities. Except as disclosed on Schedule 3.7, the
Company and its Subsidiaries do not have any liabilities required to be shown in
the Interim Financial Statements in accordance with GAAP that are not shown,
except (a) to the extent reflected in the most recent balance sheet included in
the Interim Financial Statements, (b) those liabilities shown in or arising
under this Agreement, (c) those liabilities incurred in the Ordinary Course
since the date of the most recent balance sheet included in the Interim
Financial Statements, (d) those liabilities not required under GAAP to be
reflected in the Interim Financial Statements, (e) as of the Closing Date, those
liabilities arising from actions not in violation of Section 6.1, and
(f) liabilities and obligations that would not (singly or in the aggregate) have
a Material Adverse Effect.

Section 3.8 Absence of Certain Changes. To the Knowledge of the Company, except
as set forth on Schedule 3.8, since December 2, 2007 and through the date
hereof:

(a) the Company and its Subsidiaries have conducted the Business in all material
respects in the Ordinary Course;

(b) there has been no Material Adverse Effect nor any event which would
reasonably be expected to result in a Material Adverse Effect;

(c) neither the Company nor any Subsidiary has increased the compensation
payable or to become payable by the Company or any Subsidiary to any officer,
employee or agent of the Company or any Subsidiary;

 

-23-



--------------------------------------------------------------------------------

(d) there has been no casualty, loss, damage or destruction (whether or not
covered by insurance) of any property that is material to the Company or any
Subsidiary; and

(e) there has been no material change in the financial or Tax accounting methods
or practices of the Company or any Subsidiary or any change in depreciation or
amortization policies or rates theretofore adopted by the Company or any
Subsidiary.

Section 3.9 Real Property.

(a) Schedule 3.9(a) sets forth a complete and accurate list of the real property
owned by the Company or any of its Subsidiaries (the “Owned Real Property”).
Except as set forth on Schedule 3.9(a), the Company or the applicable Subsidiary
owns good fee title in the Owned Real Property, free and clear of any Liens,
other than Permitted Liens.

(b) Schedule 3.9(b) sets forth a complete and accurate list of all real property
leased to or by the Company or any of its Subsidiaries (the “Leased Real
Property”; together with the Owned Real Property, the “Real Property”) and all
leases, subleases, licenses and other agreements by which the Leased Real
Property was leased to or by the Company or any of its Subsidiaries (“Leases”),
including the name of the landlord and tenant. The Leased Real Property and
Leases are separately categorized and listed on Schedule 3.9(b) based upon
whether the Company or any of its Subsidiaries is ultimately the landlord or
tenant pursuant to the Leases.

(c) Except as set forth on Schedule 3.9(c), all Leases are in full force and
effect and constitute legal, valid and binding obligations of the respective
parties thereto enforceable in accordance with their terms, except as such
enforcement may be limited by general equitable principals or by applicable
bankruptcy, insolvency, moratorium or similar laws and judicial decisions from
time to time in effect which affect creditors’ rights generally, and grant the
leasehold estates they purport to grant free and clear of all Liens whatsoever,
except Permitted Liens. Except as set forth on Schedule 3.9(c), to the Knowledge
of the Company, there is not under any Leases any existing or claimed default,
event of default or event which with notice or lapse of time or both would
constitute an event of default, including the consummation of the transactions
contemplated by this Agreement. To the Knowledge of the Company, the Real
Property is zoned for the various purposes for which such real estate is
currently being used by the Company or its Subsidiaries. Except as set forth on
Schedule 3.9(c)(i), to the Knowledge of the Company, no written notice from any
Governmental Authority has been served upon, or received by, the Company or any
of its Subsidiaries claiming any violation of any Law or requiring any
substantial work, repairs, construction, alteration or installation on or in
connection with the Real Property that has not been complied with. Except as set
forth on Schedule 3.9(c)(ii), rental and/or license payments owing under the
Leases have been collected by the Company or any of its Subsidiaries in the
Ordinary Course, all rental or license payments owing to the Company as landlord
under such Leases have been collected by the Company or any of its Subsidiaries
in the Ordinary Course.

(d) Except in the Ordinary Course or as set forth on Schedule 3.9(d), there are
no condemnation or appropriation or similar proceedings pending, or to the
Knowledge of the Company, threatened against any of the Company Real Property or
the improvements thereon.

 

-24-



--------------------------------------------------------------------------------

As of the date hereof, all applicable permits, licenses and other evidences of
compliance that are required for the occupancy, operation and use of the Owned
Real Property have been obtained and complied with, except where the failure so
to so obtain or comply would not have a Material Adverse Effect.

(e) Notwithstanding the foregoing, the representations and warranties in this
Section 3.9 shall not be deemed to apply to Environmental Laws or labor and
employment Laws, which are addressed by representations and warranties in
Sections 3.15, 3.19 and 3.20 respectively.

Section 3.10 Intellectual Property.

(a) Schedule 3.10(a) contains a true and complete list of all Company Registered
Intellectual Property, including registration numbers and application numbers,
and the jurisdictions where each is registered, and all Intellectual Property
licensed to the Company and used in connection with the Business.

(b) Except as set forth on Schedule 3.10(b), the Company or the applicable
Subsidiary has good and valid title to or possesses the rights to use as
currently used in the Business the material Company Intellectual Property, free
and clear of all Liens, other than Permitted Liens, and has paid all material
maintenance fees, renewals or expenses related to such material Company
Intellectual Property. On the date hereof, all material Company Registered
Intellectual Property is appropriately registered in the name of the Company or
the applicable Subsidiary and, to the Knowledge of the Company, is valid,
subsisting and enforceable. At Closing, Buyer will acquire good and valid title
to all material Company Intellectual Property free and clear of all Liens, other
than Permitted Liens and such Liens arising as a result of any action or
inaction by Buyer, its Affiliates or their respective representatives.

(c) Except as described on Schedule 3.10(c), and except as otherwise would not
have a Material Adverse Effect, the Company or the applicable Subsidiary has
sufficient rights to exploit the Company Intellectual Property as currently used
in the Business and currently anticipated to be used, including sole and
exclusive rights to use, execute, reproduce, display, perform, modify, enhance,
distribute, prepare derivative works of, license and transfer the material
Company Intellectual Property and has not granted any options or licenses
relating to the material Company Intellectual Property.

(d) To the Knowledge of the Company, except as set forth on Schedule 3.10(d),
neither the use of the material Company Intellectual Property nor the conduct of
the Business in the Ordinary Course, misappropriates, infringes upon, dilutes or
conflicts with or otherwise violates any material Intellectual Property rights
of any third party in any material respect. Except as set forth on
Schedule 3.10(d), no party has filed a written claim (or, to the Knowledge of
the Company, threatened to file a claim) during the 36-month period prior to the
Closing Date against the Company or any Subsidiary alleging that it has
violated, infringed on or otherwise improperly used the material Intellectual
Property rights of such party.

(e) To the Knowledge of the Company, the Business as presently conducted in the
Ordinary Course does not require or use any Intellectual Property rights not
owned by or licensed to the Company.

 

-25-



--------------------------------------------------------------------------------

(f) To the Knowledge of the Company, the Company Software does not contain any
Harmful Code.

(g) To the Knowledge of the Company, any employees and/or independent
contractors who substantially contributed to authoring/inventing material
Company Software have either signed agreements assigning their rights to such
authored materials or inventions to the Company or acknowledged their
obligations to assign their inventions related to material Company Software to
the Company.

(h) The Company has taken all commercially reasonable precautions to protect the
secrecy, confidentiality and value of its trade secrets, and, to the Knowledge
of the Company, such trade secrets are not part of the public knowledge and have
not been used, divulged or appropriated for the benefit of any Person or to the
detriment of the Company.

Section 3.11 Litigation. Except as set forth on Schedule 3.11, as of the date
hereof, there is no action, suit or proceeding pending or, to the Knowledge of
the Company, threatened, against the Company or any Subsidiary by or before any
Governmental Entity, other than those that would not have a Material Adverse
Effect. Except as set forth on Schedule 3.11, as of the date of this Agreement,
neither the Company nor any Subsidiary is subject to any outstanding order,
writ, judgment, award, injunction or decree of any Governmental Entity of
competent jurisdiction or any arbitrator or arbitrators, other than those that
would not have a Material Adverse Effect.

Section 3.12 Compliance with Applicable Law. Except as set forth on
Schedule 3.12, as of the date hereof, the Company and each Subsidiary is in
compliance with all applicable Laws, except where the results of any such
noncompliance would not, individually or in the aggregate, have a Material
Adverse Effect. Neither the Company nor any Subsidiary has received any written
notice from any Governmental Entity during the past three years regarding any
actual, alleged or potential violation of Law, or any actual, alleged or
potential obligation of the Company to undertake or bear all or any portion of
the cost of any remedial action under any Law. Notwithstanding the foregoing,
nothing in this Section 3.12 shall be deemed to apply to Tax Laws, Environmental
Laws or labor and employment Laws (other than the Federal Occupational Safety
and Health Act and similar state laws), which are exclusively addressed by
Sections 3.14, 3.15, 3.19 and 3.20 respectively.

Section 3.13 Company Contracts.

(a) Schedule 3.13(a) sets forth a true, correct and complete list of the
following Contracts to which either the Company or its Subsidiaries is a party
and is currently subject, by which either the Company, its Subsidiaries or any
property of any thereof is currently subject, or by which either the Company or
its Subsidiaries is otherwise bound (the “Company Contracts”) (other than the
Company Benefit Plans set forth on Schedule 3.19(a)):

(i) all Contracts (excluding work orders, purchase orders and credit
applications) with suppliers under which the Company and its Subsidiaries
(together, as applicable, with respect to any Contract) make payments in excess
of $500,000 on an annual basis;

 

-26-



--------------------------------------------------------------------------------

(ii) all Contracts for capital expenditures in excess of $500,000;

(iii) all Contracts not entered into in the Ordinary Course that involve
payments to or receipts from the Company or any Subsidiary, collectively, in
excess of $100,000 on an annual basis;

(iv) any agreement for the employment of any employee employed by the Company or
any Subsidiary that is not terminable-at-will, or with respect to the equity
compensation of any employee employed by the Company or any Subsidiary, and any
change in control, retention, or transaction bonus agreement with any employee
employed by the Company or any Subsidiary;

(v) all bonds, debentures, notes, loans, credit or loan agreements or loan
commitments, mortgages, indentures, guarantees or other Contracts relating to
the borrowing of money;

(vi) all leases, rental or occupancy agreements relating to the Leased Real
Property or the Owned Real Property or other Contracts affecting the ownership
of, leasing of, title to, use of, or any leasehold in any properties or assets
(whether real, personal or mixed, tangible or intangible) of the Company or its
Subsidiaries involving an annual commitment or payment of more than $100,000
individually by the Company or any Subsidiary;

(vii) all Contracts that provide for an increased payment or benefit, or
accelerated vesting, upon the execution of this Agreement or the Closing or in
connection with the transactions contemplated hereby (other than a Company
Benefit Plan);

(viii) all joint venture or partnership Contracts, cooperative agreements and
all other Contracts providing for the sharing of any profits, losses, costs or
liabilities;

(ix) all Contracts containing covenants that in any way purport to restrict the
business activity of the Company or any Subsidiary, or limits the freedom of the
Company or any Subsidiary to engage in any line of business or to compete with
any Person;

(x) all collective bargaining agreements and other Contracts to or with any
labor union or other employee representative of a group of employees; and

(xi) all Contracts (excluding work orders and purchase orders) that individually
involve payments to or from the Company or any Subsidiary, collectively, in
excess of $500,000 on an annual basis.

(b) Except as set forth on Schedule 3.13(b), all Company Contracts are in full
force and effect in all material respects and, assuming the due authorization,
execution and delivery by any other party thereto, are currently enforceable in
all material respects against the Company or its Subsidiaries, as applicable,
and to the Knowledge of the Company, as of the Closing will be, if not
previously terminated or expired, enforceable in all material respects against
the other party thereto in accordance with the express terms thereof, subject to
bankruptcy, insolvency,

 

-27-



--------------------------------------------------------------------------------

reorganization, moratorium and similar Laws of general applicability relating to
or affecting creditors’ rights and to general principles of equity, except for
such failures to be in full force and effect or to be enforceable against third
parties that would not have a Material Adverse Effect. There does not exist
under any Company Contract any event of default or event or condition that,
after notice or lapse of time or both, would constitute a violation, breach or
event of default thereunder as of the date hereof (i) on the part of the Company
or any Subsidiary, or (ii) to the Knowledge of the Company, on the part of any
counter-party to a Company Contract, except as set forth on Schedule 3.13(b) and
except for such violations, breaches, defaults, events or conditions that would
not have a Material Adverse Effect.

Section 3.14 Tax Returns; Taxes.

(a) Except as otherwise disclosed on Schedule 3.14(a): (i) the Company and each
Subsidiary has timely filed all material Tax Returns required to be filed by it;
(ii) all such Tax Returns are true, correct and complete in all material
respects; (iii) all (A) Taxes of the Company or any Subsidiary that are shown as
due on such Tax Returns and (B) material Taxes of the Company or any Subsidiary
(1) otherwise due and payable or (2) claimed or asserted by any taxing authority
to be due, have been paid, except for those Taxes being contested in good faith
and for which adequate reserves have been made in accordance with GAAP, and the
Company and each Subsidiary has fully accrued (in accordance with GAAP) all
Taxes not yet due and payable; (iv) there are no Liens for any Taxes upon the
assets of the Company or any Subsidiary (other than Liens for ad valorem
property Taxes not yet due and payable); (v) neither the Company nor any
Subsidiary is currently under examination or audit, or is the subject of a
pending or, to the Company’s Knowledge, threatened examination or audit, by the
IRS or any other taxing authority and there are no current, proposed or, to the
Company’s Knowledge, threatened Tax claims, deficiencies or assessments against
the Company or any Subsidiary; (vi) neither the Company nor any Subsidiary has
agreed to or is required to make any adjustment under Section 481 of the Code
that would affect such entity with respect to any taxable period (or portion
thereof) beginning after the Closing, (vii) none of the assets is (A) property
which any Seller, Buyer, any Subsidiary or any of their respective Affiliates is
or will be required to treat as owned by another person pursuant to the
provisions of Section 168(f) of the Internal Revenue Code of 1954 (as in effect
immediately prior to the Tax Reform Act of 1986), (B) “tax-exempt use property”
within the meaning of Section 168(h)(1) of the Code, (C) property used
predominately outside the United States within the meaning of Proposed Treasury
Regulation Section 1.168-2(g)(5), or (D) “tax-exempt bond financed property”
within the meaning of Section 168(g)(5) of the Code; (viii) neither the Company
nor any Subsidiary has waived any statute of limitations in respect of Taxes or
agreed to any extension of time with respect to a Tax assessment or deficiency
or the collection of any Taxes; (ix) the Company and each Subsidiary has
withheld and paid over to the relevant taxing authority all material Taxes
required to have been withheld and paid in connection with payments to
employees, independent contractors, creditors, shareholders or other third
parties; (x) neither the Company nor any Subsidiary is a party to or bound by
any tax allocation, indemnification, sharing or similar agreement or any other
agreement under which such entity is actually or potentially liable for any
Taxes of any other Person; (xi) no closing agreement pursuant to Section 7121 of
the Code (or any similar provision of state, local or foreign Tax law), private
letter ruling, technical advice memorandum or similar agreement or ruling has
been entered into by or with respect to the Company or any Subsidiary, or has
been issued to or in respect of the Company or any Subsidiary; (xii) the

 

-28-



--------------------------------------------------------------------------------

Company is a partnership for federal income tax purposes and all applicable
state and local income tax purposes, is not taxable as a corporation pursuant to
Section 7704 or any other provision of the Code (or any similar provision of
U.S. state or local law) and has not made an election under Section 7701 of the
Code or the Treasury Regulations promulgated thereunder (or any similar
provision of U.S. state or local law) to be taxed as a corporation; (xiii) at
all times from its inception through the Closing Date, SEP has been properly
treated as a disregarded entity for U.S. federal income tax and all applicable
state and local income tax purposes; (xiv) none of the Sellers is a “foreign
person” for purposes of Section 1445 of the Code; (xv) neither the Company nor
any Subsidiary has entered into, or otherwise participated (directly or
indirectly) in, any “reportable transaction” within the meaning of Treasury
Regulations Section 1.6011-4(b) or received a written opinion from a tax advisor
that was intended to provide protection against a tax penalty; (xvi) there is no
outstanding power of attorney with respect to any Tax matter of the Company or
any of its Subsidiaries and (xvii) neither the Company nor any Subsidiary has
any actual or potential liability for the Taxes of any Person under Treasury
Regulations Section 1.1502-6 (or any similar provision of state, local, or
foreign Law), as a transferee or successor, by contract, or otherwise.

(b) The Company has made available to Buyer true, correct and complete copies of
all federal, state, local and foreign income Tax Returns filed by the Company
and its Subsidiaries for taxable years ended after 2003 and for any taxable
years ended prior to 2003 that have not closed.

Section 3.15 Environmental Matters.

(a) Except as set forth on Schedule 3.15(a) or except for those matters which
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect:

(i) the Company and each Subsidiary, the Business, their operations, the Real
Property and their other assets are in compliance with applicable Environmental
Laws as of the date hereof;

(ii) the Company and each Subsidiary has obtained and is in compliance with all
Environmental Permits required by applicable Environmental Laws for the
Business, their operations, the Real Property and their other assets, and each
such Environmental Permit is in full force and effect, and neither the Company
nor any of its Subsidiaries has been advised by any Governmental Authority of
any change in the status or terms and conditions of any such Environmental
Permit;

(iii) there are no Environmental Claims pending, and, to the Knowledge of the
Company, none are threatened, against or involving the Company or any
Subsidiary, and neither the Company nor any Subsidiary has received notice of
any Environmental Claim;

(iv) neither the Company nor any Subsidiary is conducting or paying, in whole or
in part, for any investigation, response or other corrective action under any
Environmental Law at any location or facility;

 

-29-



--------------------------------------------------------------------------------

(v) neither the Company nor any Subsidiary has entered into or agreed to, or is
otherwise subject to, any order, decree, judgment or agreement relating to any
Environmental Law, including any order, decree, judgment or agreement relating
to the investigation or remediation of Hazardous Materials thereunder;

(vi) there has been no Release of Hazardous Materials at, on, under or from any
Real Property or any facilities located thereon, or any other property or
facility previously owned, operated or leased by the Company or any Subsidiary,
which would reasonably be expected to result in a violation of or liability
under any Environmental Law;

(vii) there are no underground storage tanks, including any piping associated
with such underground storage tanks, at, on or under the Real Property or any
facility located thereon;

(viii) there are no surface impoundments, landfills or other disposal areas at,
on or under the Real Property;

(ix) neither the Company nor any Subsidiary has retained or assumed, either
contractually or by operation of law, any liabilities or obligations that would
reasonably be expected to form the basis for an Environmental Claim against the
Company or any Subsidiary; and

(x) no Hazardous Material has been transported or disposed of from the Real
Property or any facility located thereon in violation of or in a manner or at a
location that would reasonably be expected to result in liability under any
Environmental Law.

(b) The Company and each of the Subsidiaries has provided Buyer with all
material: (x) assessments, audits, and reports which relate to compliance by the
Company or any Subsidiary with, or actual or potential liability of the Company
or any Subsidiary under any Environmental Laws; and (y) data in its possession
or under its control relating to Releases of Hazardous Materials at, on, under
or emanating from any of the Real Property and all facilities located thereat,
or any other property or facility previously owned, operated or leased by the
Company or any Subsidiary.

Section 3.16 Licenses and Permits. Schedule 3.16 is a true, correct and complete
list of all material Licenses held by the Company and each Subsidiary. Each of
the Company and its Subsidiaries own or possess all Licenses that are necessary
to enable it to carry on their respective operations as presently conducted,
except, in each case, where the failure to have a particular License would not
materially interfere with the business operations of the Company and its
Subsidiaries. Such Licenses are in full force and effect, and each of the
Company and its Subsidiaries is in material compliance with the terms of each
License applicable to it. Neither the Company nor any of its Subsidiaries has
received any notice of noncompliance or of a judgment, consent decree, order,
judicial or administrative actions that would reasonably be expected to
materially and adversely affect the Business, the Company or any of its
Subsidiaries.

Section 3.17 Suppliers. Schedule 3.17 sets forth true, correct and complete
lists of the ten (10) largest suppliers and vendors (“Suppliers”) to each of the
Company, SPRC and each

 

-30-



--------------------------------------------------------------------------------

newsprint mill of the Company (based on amounts paid by or on behalf of the
Company, SPRC or such newsprint mill to such suppliers and vendors for the
12-month period ended September 30, 2007), together with the dollar volume of
the purchases made from such Suppliers during such period. Except as set forth
in Schedule 3.17, as of the date hereof, none of the Suppliers has given written
notice of cancellation or otherwise terminated, or threatened in writing to
cancel or otherwise terminate its relationship with the Company or SPRC, as
applicable. As of the date hereof, no Supplier has notified the Company or any
Subsidiary in writing of its intention to decrease or materially limit the
services, supplies or materials sold or furnished to Company or such Subsidiary
where such action would have a Material Adverse Effect.

Section 3.18 Insurance.

(a) The Company and its Subsidiaries maintain policies of insurance covering
such risks, in such amounts and with such deductibles and exclusions as are
reasonable for the Company and its Subsidiaries, as determined by the Company in
its reasonable business judgment. All such policies are in full force and
effect, all premiums that are due and payable with respect thereto have been
paid, and no notice of material increase in premiums, denial of coverage (or
defense of any claim under reservation of rights), cancellation or termination
has been received with respect to any of such policies. During the last three
years, the Company has not been refused any insurance, nor has its coverage been
reduced by any insurance carrier.

(b) The Company has delivered to Buyer:

(i) accurate and complete copies of (A) all policies of insurance (and material
correspondence relating to coverage thereunder) to which the Company is a party
for the period of October 1, 2006 through September 30, 2007 and (B) to the
extent available, all policies of insurance (and material correspondence
relating to coverage thereunder) to which the Company is a party for the period
of October 1, 2007 through September 30, 2008); and

(ii) accurate and complete copies of all pending applications by the Company for
policies of insurance.

(c) Except as set forth in Schedule 3.18(c), the Company has given notice to the
insurer of all existing claims in excess of $500,000 of which the Company
believes to be insured thereby.

Section 3.19 Company Benefit Plans.

(a) As of the date hereof, Schedule 3.19(a) contains a true, correct and
complete list of each Company Benefit Plan. True and correct copies of the
following have been supplied, or made available, to Buyer: (i) all written
Company Benefit Plans, including any amendments thereto, (ii) an accurate
description of the material provisions of any Company Benefit Plan which is not
in written form, as in effect on the date hereof, (iii) the most recent
determination letter received from the IRS regarding any Company Benefit Plan
(where applicable), (iv) the most recent Form 5500 for the Company Benefit Plans
(where required by applicable law to be filed with the IRS), and (v) the most
recent actuarial report for any Company Benefit Plan for which such a report is
required.

 

-31-



--------------------------------------------------------------------------------

(b) Each Company Benefit Plan which is or was, within the last five years, a
“multiemployer pension plan” (as defined in Sections 3(37) or 4001(a)(3) of
ERISA) or a “multiple employer plan” described in Section 413(c) of the Code is
identified on Schedule 3.19(b).

(c) Each Company Benefit Plan which is an “employee pension benefit plan” within
the meaning of Section 3(2) of ERISA that is or was subject to Title IV of ERISA
or Section 412 of the Code is identified on Schedule 3.19(c).

(d) Except as set forth on Schedule 3.19(d):

(i) Each Company Benefit Plan has been established and administered in all
material respects in accordance with its terms and in compliance with applicable
Laws, including ERISA and the Code. Neither the Company nor any Subsidiary has
incurred, or reasonably expects to incur, any material liability with respect to
any Company Benefit Plan or ERISA Affiliate Plan, including any tax or penalty
under ERISA or the Code (other than to pay premiums, to make contributions or to
pay benefits in the Ordinary Course).

(ii) Each Company Benefit Plan intended to be “qualified” within the meaning of
Section 401(a) of the Code (and the trusts which are a part of such plans that
are intended to be exempt from taxation under Section 501(a) of the Code) has
received a favorable determination letter from the IRS indicating that it is so
qualified. Nothing has occurred prior to or since the issuance of the IRS
determination letters for any Company Benefit Plan to cause the loss of
qualification under the Code of any such plans.

(iii) There is no pending or, to the Knowledge of the Company, threatened
material claim (other than a routine claim for benefits), proceeding,
examination, audit, investigation or other proceeding with respect to any
Company Benefit Plan.

(iv) The execution, delivery and performance of, and consummation of the
transactions contemplated by, this Agreement will not (A) entitle any Person to
any additional benefits, including severance pay, unemployment compensation or
any other payment, or (B) accelerate the time of payment or vesting of any
benefits under any Company Benefit Plan, or increase the amount of compensation
due any such individual. Neither the Company nor any Subsidiary is obligated or
will become obligated in connection with the transactions contemplated by this
Agreement to make a payment that will not be deductible under Section 280G of
the Code.

(v) No non-exempt prohibited transaction (within the meaning of Section 406 of
ERISA or Section 4975 of the Code) has occurred that gives rise to or would
reasonably be expected to give rise to any material liability on the part of the
Company or its Subsidiaries. All contributions required to be made to the
Company Benefit Plans have been made in full. No assets of the Company or any of
its Subsidiaries are allocated to or held in a “rabbi trust” or similar funding
vehicle. No written or, to the Knowledge of the Company, oral communication has
been received from the Pension Benefit Guaranty Corporation in respect of any
Company Benefit Plan subject to Title IV of ERISA concerning the funded status
of any such plan or any transfer of assets and liabilities from any such plan in
connection with the transactions contemplated herein.

 

-32-



--------------------------------------------------------------------------------

(vi) No Company Benefit Plan is a “multiple employer welfare arrangement” as
defined in Section 3(40) of ERISA, and neither the Company nor any Subsidiary
has received any services from an individual whom it treated as an independent
contractor or leased employee, but who (to the Knowledge of the Company) has
been determined by any Governmental Entity to be a common law employee for
purposes of a Company Benefit Plan. With respect to each Company Benefit Plan
that is a “multiemployer pension plan”, (i) no complete or partial withdrawal
from such plan has been made by the Company or any Subsidiary, or, to the
Knowledge of the Company, by any other person, that could result in any
liability to the Company or any Subsidiary, whether such liability is contingent
or otherwise, and (ii) no liability would be imposed on the Company or any
Subsidiary in the event of a complete withdrawal by them on the Closing Date
from any such plan.

(vii) Each Company Benefit Plan that is a “nonqualified deferred compensation
plan” within the meaning of Section 409A(d)(1) of the Code and any award
thereunder, in each case that is subject to Section 409A of the Code, has been
operated in good faith compliance in all material respects with Section 409A of
the Code since January 1, 2005, the proposed regulations issued thereunder and
the IRS Notice 2005-1.

(viii) With respect to vacation benefits to which any Continued Employee or
employee whose terms of employment are subject to a collective bargaining
agreement is entitled, such vacation benefits are not cumulative and are
forfeited if not taken during the fiscal year in which they are earned. No
Continued Employee or employee whose terms of employment are subject to a
collective bargaining agreement is able or has ever been able to carry forward
to a subsequent fiscal year any vacation benefits earned or accrued in a prior
fiscal year.

(ix) Schedule 3.19(d) identifies each current or former employee of the Company
or any Subsidiary who is entitled to any present or future benefits or payments
under the SERP or Unit Purchase Plan, as well as the number of units awarded
under the Unit Purchase Plan currently outstanding for any current or former
employee of the Company or any Subsidiary. The Sellers have delivered to Buyer
true, correct and complete copies of all SERP plans, agreements, trusts and
other related SERP documents.

Section 3.20 Labor Relationships.

(a) Schedule 3.20(a) identifies each collective bargaining agreement and all
modifications and amendments thereto between the Company or any Subsidiary and
any trade union, labor organization or group.

(b) Except as set forth on Schedule 3.20(b), no labor dispute, walk out, strike,
hand billing, slowdown, lockout, picketing, or work stoppage involving the
employees of the Company or any Subsidiary has occurred, is in progress or, to
the Knowledge of the Company, has been threatened in the last two years.

 

-33-



--------------------------------------------------------------------------------

(c) Except as set forth on Schedule 3.20(c), as of the date hereof (and for the
prior six years), there has not been, nor is there pending or, to the Knowledge
of the Company, threatened, any material action, suit, proceeding, grievance, or
arbitration against the Company or any Subsidiary relating to any current or
former employees, nor is the Company or any Subsidiary subject to any
outstanding order, writ, judgment, arbitration award, injunction or Governmental
decree in connection therewith.

(d) Neither the Company nor any Subsidiary have any material liability or
obligation to any Person arising from the status of the Company or any
Subsidiary as a successor employer, joint employer, alter ego or other legal
doctrine that would cause the Company or its Subsidiaries or Buyer to have any
co-liability with or liability derived from another entity under applicable
labor-management relations law or laws governing employment, nor shall the
Company or its Subsidiaries or Buyer incur any material liability related to any
employee, former employee or Person solely as a consequence of the execution,
delivery, or consummation of the transactions contemplated by this Agreement.

(e) The Company and its Subsidiaries, as of the date hereof are (and for the
prior five years have been) in compliance in all material respects with all Laws
pertaining to the hiring, employment and termination of the employment of
employees, occupational safety, plant closing, federal contracting, layoffs,
collective bargaining, labor relations, equal employment opportunities, fair
employment practices, terms and conditions of employment, hours of work and
payment of wages or compensation and other amounts, granting of leaves of
absences, and other similar employment activities, and has withheld all amounts
required by statute, regulation or agreement to be withheld from the wages,
salaries or other compensation of employees.

(f) Any notice required by Law or pursuant to the Company Collective Bargaining
Agreement has been given, and all outstanding bargaining obligations, other than
effects bargaining obligations under the Company Collective Bargaining Agreement
have been, or prior to the Closing Date, will be satisfied. Within the two years
prior to the date hereof, neither the Company nor any of its Subsidiaries has
implemented any plant closing or mass layoff of employees that would implicate
the Worker Adjustment and Retraining Notification Act of 1988, as amended, or
any similar foreign, state, or local law, regulation, or ordinance
(collectively, the “WARN Act”).

(g) Except as set forth on Schedule 3.20(c), as of the date hereof, there have
been no grievances filed in accordance with the Company Collective Bargaining
Agreement that would be reasonably expected to result in damages exceeding
$150,000 in any individual case or in the aggregate.

Section 3.21 Certain Fees. Except as set forth on Schedule 3.21, neither the
Company nor any Subsidiary has employed any broker, finder, investment banker,
or other intermediary or incurred any liability for any investment banking fees,
financial advisory fees, brokerage fees, finders’ fees, or other similar fees in
connection with this Agreement or the transactions contemplated hereby.

Section 3.22 Condition and Sufficiency of Assets. Except for Permitted Liens or
except as set forth on Schedule 3.22, the Company and its Subsidiaries, as
applicable, own or lease or

 

-34-



--------------------------------------------------------------------------------

otherwise possess a transferable right to use the assets that are reasonably
necessary to operate the Business in the manner conducted by the Company and its
Subsidiaries as of the date hereof. The principal buildings and equipment used
by the Company and its Subsidiaries in the Business are in adequate operating
condition and repair for purposes of conducting the operations of the Business
as currently conducted (normal wear and tear and required maintenance excepted).

Section 3.23 NO OTHER REPRESENTATIONS OR WARRANTIES. EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS ARTICLE III AND IN ARTICLE IV,
NONE OF THE COMPANY, ITS SUBSIDIARIES OR THE SELLERS MAKES ANY REPRESENTATIONS
OR WARRANTIES IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF EACH SELLER

Each Seller severally (as to itself and not as to any other Seller) hereby
represents and warrants to Buyer as of the date of this Agreement as follows:

Section 4.1 Authorization. Such Seller has the requisite corporate power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder and to consummate the transactions contemplated hereby. The execution,
delivery and performance of this Agreement by such Seller and the consummation
of the transactions contemplated hereby have been duly authorized by all
required action on the part of such Seller. This Agreement has been duly
executed and delivered by such Seller, and constitutes, when duly executed by
all Parties and delivered by such Seller, the valid and binding agreement of
such Seller enforceable against such Seller in accordance with its terms,
subject to applicable bankruptcy, insolvency and other similar Laws affecting
the enforceability of creditors’ rights generally, general equitable principles
and the discretion of courts in granting equitable remedies.

Section 4.2 Partnership Interest Ownership. Such Seller is the record and
beneficial owner of the Partnership Interests set forth next to such Seller’s
name on Schedule 3.3. Such Seller has, and at the Closing will have, good title
to such Partnership Interests. Such Partnership Interests will be transferred to
Buyer at Closing free and clear of any Liens, except for such Liens arising as a
result of any action or inaction by Buyer, its Affiliates or their respective
representatives.

Section 4.3 Consents and Approvals. Except for applicable requirements of the
HSR Act, the execution, delivery and performance of this Agreement, the
consummation of the transactions contemplated hereby and the fulfillment of and
compliance with the terms and conditions hereof do not (a) materially violate or
conflict with any provision of the organizational documents of such Seller, or
with any resolution or authorization adopted by the governing body or
shareholders of such Seller, (b) require any filing with, or the obtaining of,
any permit, authorization, consent or approval of, any Governmental Entity,
(c) violate, conflict with or result in a default under, or give rise to any
right of termination, cancellation or acceleration under, any of the terms,
conditions or provisions of any note, mortgage, other

 

-35-



--------------------------------------------------------------------------------

evidence of indebtedness, guarantee, license, agreement, or lease to which the
Seller is a party or by which it is bound, or (d) violate any Law, injunction or
decree applicable any Seller; excluding from the foregoing clauses (b), (c) and
(d) such requirements, violations, conflicts, defaults or rights (i) which would
not materially and adversely affect the ability of the Seller to consummate the
transactions contemplated by this Agreement or (ii) which become applicable as a
result of any acts or omissions by, or the status of or any facts pertaining to
Buyer.

Section 4.4 Certain Fees. Neither the Company nor any of its Subsidiaries will
be responsible for any broker, finder, or investment banker fee or commission in
connection with this Agreement or the transactions contemplated hereby based on
any commitments made by or on behalf of such Seller.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF BUYER

Except as provided on Schedule 5, each Buyer hereby jointly and severally
represents and warrants to the Sellers and the Company as of the date of this
Agreement as follows:

Section 5.1 Organization. Buyer is a limited liability company duly organized,
validly existing and in good standing under the Laws of its jurisdiction of
organization, and has the limited liability company power and authority to own,
lease and operate its properties and assets and to carry on its business as now
being conducted.

Section 5.2 Authorization. Buyer has the limited liability company power and
authority to execute and deliver this Agreement and the other agreements and
certificates contemplated hereby, and to perform its obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby.
This Agreement has been duly authorized, executed and delivered by Buyer and do
or shall, as the case may be, when duly executed by all Parties and delivered by
Buyer, constitute the valid and binding agreements of Buyer, enforceable against
Buyer in accordance with their respective terms, subject to applicable
bankruptcy, insolvency and other similar Laws affecting the enforceability of
creditors’ rights generally, general equitable principles and the discretion of
courts in granting equitable remedies.

Section 5.3 Consents and Approvals; No Violations. Except for applicable
requirements of the HSR Act, which have been satisfied as a result of the grant
on February 29, 2008 of the request for early termination of the waiting period
under the HSR Act (transaction identification number 2008-0752), neither the
execution and delivery of this Agreement nor the consummation of the
transactions contemplated hereby will (a) conflict with or result in any breach
of any provision of the organizational documents of Buyer; (b) require any
filing with, or the obtaining of any permit, authorization, consent or approval
of, any Governmental Entity; (c) violate, conflict with or result in a default
(or any event which, with notice or lapse of time or both, would constitute a
default) under, or give rise to any right of termination, cancellation or
acceleration under, any of the terms, conditions or provisions of any note,
mortgage, other evidence of indebtedness, guarantee, license, agreement, lease
or other contract, instrument or obligation to which Buyer is a party or by
which Buyer or any of its assets may be bound; or

 

-36-



--------------------------------------------------------------------------------

(d) violate any Law, injunction or decree applicable to Buyer, excluding from
the foregoing clauses (b), (c) and (d) such requirements, violations, conflicts,
defaults or rights (i) which would not adversely affect the ability of Buyer to
consummate the transactions contemplated by this Agreement or (ii) which become
applicable as a result of any acts or omissions by, or the status of or any
facts pertaining to, the Sellers.

Section 5.4 Litigation. There is no claim, action, suit, proceeding or
governmental investigation pending or, to the knowledge of Buyer, threatened,
against Buyer by or before any Governmental Entity or by any third party which
challenges the validity of this Agreement or which would be reasonably likely to
adversely affect or restrict Buyer’s ability to consummate the transactions
contemplated by this Agreement.

Section 5.5 Financial Capability. Buyer is a newly formed limited liability
company which has conducted no business other than in connection with the
transactions contemplated by this Agreement. Exhibit 5.5 attached hereto
contains true, complete and correct copies of executed equity commitment letters
and form of credit agreement to provide Buyer financing for the transactions
contemplated by this Agreement in an aggregate amount of Three Hundred
Eighty-Six Million Dollars ($386,000,000) (the “Financing Documents”). The
Financing Documents are in full force and effect and have not been amended or
modified. Buyer has no reasonable expectation as of the date of this Agreement
that any of the conditions set forth in the Financing Documents will not be
satisfied. The financing contemplated by the Financing Documents constitutes all
of the financing required to be provided by Buyer for the consummation of the
transactions contemplated by this Agreement and the payment of all fees and
expenses incurred by Buyer in connection therewith. Buyer will have available as
of the Closing Date funds sufficient to pay the Purchase Price, the payments
required under Section 2.5(c), Section 2.5(d) and Section 6.20 and the fees and
expenses of Buyer related to the transactions contemplated hereby. Buyer knows
of no circumstances or conditions that could be reasonably expected to prevent
the availability at the Closing of such funds.

Section 5.6 Purchase for Investment; Accredited Investor. Buyer is acquiring the
Partnership Interests solely for investment for its own account and not with the
view to, or for resale in connection with, any “distribution” (as such term is
used in Section 2(11) of the Securities Act of 1933, as amended (the “Securities
Act”)) thereof. Buyer understands that the Partnership Interests have not been
registered under the Securities Act or any state or foreign securities laws by
reason of specified exemptions therefrom that depend upon, among other things,
the bona fide nature of its investment intent as expressed herein and as
explicitly acknowledged hereby and that under such laws and applicable
regulations such securities may not be resold without registration under the
Securities Act or under applicable state or foreign law unless an applicable
exemption therefrom is available. Buyer is an “accredited investor” within the
meaning of Rule 501 of Regulation D promulgated under the Securities Act.

Section 5.7 Independent Review. Buyer has conducted its own independent review
and analysis of the Company and its Subsidiaries and their respective condition,
cash flow and prospects, and acknowledges that Buyer has been provided access to
the properties, premises and records of the Company and its Subsidiaries for
this purpose. In entering this Agreement, Buyer has relied exclusively upon its
own investigation and analysis and the representations and warranties contained
herein, and Buyer:

(a) acknowledges that it has had the opportunity to visit with the Company and
its Subsidiaries and meet with their respective officers and other
representatives to discuss the Company and its Subsidiaries and their respective
condition, cash flow and prospects;

 

-37-



--------------------------------------------------------------------------------

(b) acknowledges that it has undertaken such due diligence (including a review
of the assets, liabilities, books, records and Contracts of the Company and its
Subsidiaries) as Buyer deems adequate;

(c) acknowledges that neither the Company, its Subsidiaries nor any of their
respective directors, officers, employees, Affiliates, agents or representatives
make any representation or warranty, either express or implied, as to the
accuracy or completeness of any of the information provided or made available to
Buyer or its agents or representatives prior to the execution of this Agreement;
and

(d) agrees, to the fullest extent permitted by Law, that neither the Company,
its Subsidiaries nor any of their respective directors, officers, employees,
Affiliates, agents or representatives shall have any liability or responsibility
whatsoever to Buyer on any basis (including in contract or tort, under federal
or state securities laws or otherwise) based upon any information provided or
made available, or statements made, to Buyer prior to the execution of this
Agreement.

Section 5.8 Certain Fees. Buyer has not employed any broker, finder, investment
banker, or other intermediary or incurred any liability for any investment
banking fees, financial advisory fees, brokerage fees, finders’ fees, or other
similar fees in connection with this Agreement or the transactions contemplated
hereby.

ARTICLE VI

COVENANTS

Section 6.1 Conduct of the Business. The Company agrees that, during the period
from the date of this Agreement to the Closing, except as otherwise contemplated
by this Agreement or the Schedules or Exhibits hereto, or as consented to by
Buyer (which consent shall not be unreasonably withheld, conditioned or
delayed), the Company will, and will cause each Subsidiary to:

(a) not amend the Partnership Agreement in the case of the Company, or the
certificates or articles of incorporation or bylaws in the case of any
Subsidiary;

(b) not authorize for issuance, issue, sell, pledge, encumber or deliver or
agree or commit to issue, sell, pledge, encumber or deliver any equity ownership
interests, or not issue any securities convertible into, exchangeable for or
representing a right to purchase or receive any equity ownership interests, or
not enter into any contract with respect to the issuance of equity ownership
interests;

(c) not split, combine or reclassify any equity ownership interests of the
Company; not declare, set aside or pay any equity ownership distribution in
respect of its equity ownership interests, provided that the Company and its
Subsidiaries may make cash dividends or pay cash dividends in respect of their
respective partnership interests or capital stock in accordance with
Section 6.13 hereof; or not redeem or otherwise acquire any of its equity
ownership interests;

 

-38-



--------------------------------------------------------------------------------

(d) except as set forth on Schedule 6.1(d), (i) not incur any Indebtedness or
guarantee any Indebtedness of another Person, issue or sell any debt securities
or warrants or other rights to acquire any debt securities, guarantee any debt
securities of another Person or enter into any “keep well” or other agreement to
maintain any financial statement condition to another Person, except for
short-term borrowings incurred in the Ordinary Course not exceeding $15,000,000
in the aggregate (including all expenses associated with incurring such
obligations, including but not limited to filing fees, prepayment fees,
accountant fees, attorney’s fees, banking fees and penalties) or (ii) not make
any loans, advances or capital contributions to, or investments in, any other
Person other than to or in the Company or any Subsidiary;

(e) use its commercially reasonable efforts, taking into account the impact of
the transaction contemplated by this Agreement, to preserve intact the current
business organization of the Company, keep available the services of the present
employees of the Company and maintain business relationships with, suppliers,
customers, landlords, creditors, distributors, and all other Persons having
business relationships with the Company;

(f) not mortgage, pledge or subject to any material Lien or security interest
(other than Permitted Liens) any material asset, except in the Ordinary Course;

(g) except as set forth on Schedule 6.1(g), not enter into or amend the Company
Collective Bargaining Agreement or any Company Benefit Plan, employment, bonus,
severance or retirement contract or arrangement, including those set forth in
Schedule 3.19(a), or increase any salary or other form of compensation payable
or to become payable to any of its executives, partners, affiliates, or
employees, enter into or amend any contract or arrangement of any affiliates, or
employees nor pay any special bonus to its executives, partners, affiliates,
directors or employees, except for payments under those Contracts and
arrangements disclosed in the Schedules;

(h) not sell, lease, license or otherwise dispose of or agree to sell, lease,
license or otherwise dispose of any of its material assets, properties, rights
or claims, except in the Ordinary Course;

(i) not amend, cancel or terminate any existing lease agreement, except in the
Ordinary Course;

(j) not modify, amend, cancel or terminate any existing agreement or arrangement
involving any obligation with a value in excess of $1,000,000 and not otherwise
expressly provided for in this Section 6.1, except in the Ordinary Course;

(k) except as set forth on Schedule 6.1(k), not cause or permit the Company or
any Subsidiary to (i) make, change or revoke any material election in respect of
Taxes, (ii) adopt or change any material accounting method in respect of Taxes,
(iii) enter into any Tax allocation, indemnification, sharing, or similar
agreement or any other agreement under which such entity is actually or
potentially liable for any Taxes of any other Person, (iv) file any amended Tax
Return to claim a refund of Taxes or surrender any right to claim a refund of
Taxes if such amendment,

 

-39-



--------------------------------------------------------------------------------

action, or omission could adversely affect such entity, Buyer or any of their
Affiliates with respect to any taxable period (or portion thereof) beginning on
or after the Closing Date, or (v) settle or compromise any material claim,
notice, audit, deficiency, or assessment in respect of Taxes if any such making,
change, revocation, adoption, entering into, filing, settlement or compromise
referred to in this Section 6.1(k) could adversely affect such entity, Buyer or
any of their Affiliates with respect to any taxable period (or portion thereof)
beginning on or after the Closing Date;

(l) not make any material Software Enhancements or other material changes to the
Software other than in the Ordinary Course, nor shall the Company willfully
introduce any Harmful Code into the Software or the Software Enhancements;

(m) not, directly or indirectly, or through its respective officers, directors,
employees, investment bankers, attorneys, accountants or other agents or those
of any of its subsidiaries (such persons, collectively, the “Representatives”)
(i) initiate, solicit or knowingly encourage (including by way of providing
information) any prospective purchaser or invite the submission of any
inquiries, proposals or offers or any other efforts or attempts that constitute
or may reasonably be expected to lead to any proposal to acquire the Company or
all or substantially all of the Company’s assets or engage in any discussions or
negotiations with respect thereto or otherwise cooperate with or assist or
participate in, or knowingly facilitate any such inquiries, proposals,
discussions or negotiations or (ii) accept a proposal to acquire the Business or
enter into any agreement or agreement in principle providing for or relating to
an acquisition of the Business; in each case, except with respect to Buyer.

(n) otherwise report periodically to Buyer concerning status of the Business,
operations and finances of the Company and the Subsidiaries as permitted by
applicable Law and as reasonably requested by Buyer;

(o) confer with the Buyer as reasonably requested concerning operational matters
of a material nature, as permitted by applicable Law; and

(p) not agree in writing, or otherwise, to take any action described in this
Section 6.1.

Section 6.2 Access to Information.

(a) Subject to the restrictions of any applicable Law or contractual
undertaking, between the date of this Agreement and the Closing, the Company
shall (i) give Buyer and its authorized representatives, including, Buyer’s
financing sources, reasonable access to the books, records, work papers, offices
and other facilities and properties of the Company and each Subsidiary,
(ii) permit Buyer to make such inspections thereof as Buyer may reasonably
request and (iii) cause the officers of the Company and each Subsidiary to
furnish Buyer with such financial and operations data and other information with
respect to the Company and each Subsidiary as Buyer may reasonably request;
provided, however, that any such investigation shall be conducted during normal
business hours under the supervision of the Company’s personnel and in such a
manner as to maintain the confidentiality of this Agreement and the transactions
contemplated by this Agreement and not interfere unreasonably with the business
operations of the Company or any Subsidiary. Notwithstanding the foregoing,
Buyer and any of

 

-40-



--------------------------------------------------------------------------------

its counsel, environmental consultants, investment bankers, financial sources,
lenders and other representatives will not, prior to Closing, conduct any
on-site environmental site activities of any type, including the conduct of
Phase I or Phase II environmental site assessments, monitoring or invasive
sampling of soil, groundwater, air, any other environmental media, or building
materials or equipment, pertaining to Environmental Laws or Hazardous Materials
and relating to the Owned Real Property or the Leased Real Property, or directly
contact any relevant environmental agency, in each case without the prior
written consent of the Sellers which will not be unreasonably withheld.

(b) All information furnished or provided by the Company, any Subsidiary or any
of their respective Affiliates or representatives to Buyer or its
representatives (whether furnished before or after the date of this Agreement)
shall be held subject to the Confidentiality Agreement.

(c) Following the Closing, Buyer agrees to make personnel of Buyer or its
Affiliates available to the Sellers to the extent such access is reasonably
necessary for the Sellers to comply with the terms of this Agreement or any
applicable Law.

Section 6.3 Consents.

(a) The Parties shall cooperate and use their commercially reasonable efforts to
obtain all licenses, permits, consents, approvals, authorizations,
qualifications and orders of Governmental Entities and other third parties
(collectively, “Consents”) necessary to consummate the transactions contemplated
by this Agreement, including those Consents set forth in Schedule 6.3(a). In
addition to the foregoing, Buyer agrees to provide such assurances as to
financial capability, resources and creditworthiness as may be reasonably
requested by any third party whose consent or approval is sought in connection
with the transactions contemplated hereby.

(b) Each of the Company and Buyer will promptly after execution of this
Agreement make all filings or submissions as are required under the HSR Act.
Each of the Company and Buyer will promptly furnish to the other such necessary
information and reasonable assistance as the other may request in connection
with its preparation of any filing or submission that is necessary under the HSR
Act. Each of the Company and Buyer will promptly provide the other (or the
other’s outside counsel, as appropriate) with copies of all written
communications (and memoranda setting forth the substance of all significant
oral communications) between each of them, any of their Affiliates or any of its
or their representatives, on the one hand, and any Governmental Entity, on the
other hand, with respect to this Agreement or the transactions contemplated
hereby. Without limiting the generality of the foregoing, each of the Company
and Buyer will promptly notify the other of the receipt and content of any
inquiries or requests for additional information made by any Governmental Entity
in connection therewith and will promptly (i) comply with any such inquiry or
request and (ii) provide the other with a description of the information
provided to any Governmental Entity with respect to any such inquiry or request.
In addition, each of the Company and Buyer will keep the other apprised of the
status of any such inquiry or request.

 

-41-



--------------------------------------------------------------------------------

(c) Neither Buyer nor the Company shall, and each shall cause their respective
Affiliates not to, take any action that could reasonably be expected to
adversely affect the approval of any Governmental Entity of any of the
aforementioned filings.

(d) Buyer shall cooperate in good faith with all Governmental Entities and shall
undertake promptly any and all commercially reasonable action required to
complete lawfully the transactions contemplated by this Agreement; provided,
however, that Buyer shall not be obligated to agree to (i) any restraint or
prohibition on Buyer’s ownership or operation (or that of its Affiliates) of all
or any material portion of the business or assets of the Company and its
Subsidiaries or of Buyer and its subsidiaries, (ii) any disposal or divestiture
by Buyer or any of its Affiliates of or requirement to hold separate all or any
material portion of the business or assets of the Company and its Subsidiaries
or of Buyer and its subsidiaries, (iii) any material limitations on the ability
of Buyer or any of its Affiliates effectively to exercise full rights of
ownership of the Partnership Interests or (iv) any other material restrictions
on the conduct of the business of the Buyer or any of its Affiliates or the
Company or any of its Subsidiaries.

Section 6.4 Commercially Reasonable Efforts. Each of the Parties shall
cooperate, and use its commercially reasonable efforts to take, or cause to be
taken, all action, and to do, or cause to be done, all things necessary, proper
or advisable under applicable Laws to consummate the transactions contemplated
by this Agreement as promptly as practicable after the date hereof. The Parties
further covenant and agree, with respect to a threatened or pending preliminary
or permanent injunction or other order, decree or ruling or statute, rule,
regulation or executive order that would adversely affect the ability of the
Parties to consummate the transactions contemplated hereby, to use their
commercially reasonable efforts to prevent or lift the entry, enactment or
promulgation thereof, as the case may be.

Section 6.5 Public Announcements. Except as otherwise agreed to by the Parties,
the Parties shall not issue any report, statement or press release or otherwise
make any public statements with respect to this Agreement and the transactions
contemplated hereby, except as in the reasonable judgment of a Party may be
required by Law or by the rules of a national securities exchange, and in any
event a Party shall use its reasonable best efforts to consult with the other
Party a reasonable time in advance of such required disclosure.

Section 6.6 Financing.

(a) The Company shall provide, shall cause its Subsidiaries to provide and shall
use commercially reasonable efforts to cause its representatives, including
legal and accounting advisors, to provide, all customary cooperation reasonably
requested by Buyer in connection with the arrangement of the transactions
contemplated by the Financing Documents (the “Financing”), including (i) to the
extent permitted by Law, furnishing Buyer and Buyer’s financing sources as
promptly as practicable with the financial and other material business
information set forth on Exhibit 6.6(a) (the “Required Information”),
(ii) participating in a bank meeting, (iii) assisting with the preparation of
materials for bank information memoranda, (iv) reasonably cooperating with the
marketing efforts for any of the Financing, including providing assistance in
the preparation for, and participating in, meetings, due diligence sessions and
similar presentations to and with, among others, prospective lenders, (v) to the
extent permitted by Law and until the Closing, providing (A) financial
statements for each month

 

-42-



--------------------------------------------------------------------------------

within 20 days after month’s end and (B) financial statements for each fiscal
quarter within 45 days after the end of each quarter, and (C) the audited
financial statement for the fiscal year ended December 31, 2007 no later than
March 15, 2008, (vi) cooperating with the entrance into one or more credit or
other agreements satisfactory to Buyer in connection with the Financing to the
extent direct borrowings or debt incurrences by the Company or its Subsidiaries
are contemplated by the Financing Documents; provided, however, that neither the
Company nor any of its Subsidiaries shall be required to enter into any such
agreement to be effective prior to the Closing, (vii) cooperating with the
consummation of the Financing and the direct borrowing or incurrence of all
proceeds of the Financing by the Company immediately following the Closing,
(viii) taking all customary actions reasonably necessary to permit the
prospective lenders involved in the Financing to evaluate the Company’s current
assets, cash management and accounting systems, policies and procedures relating
thereto for the purpose of establishing collateral arrangements; provided,
however, that none of the Sellers, the Company or any of its Subsidiaries shall
be required to pay any commitment or other similar fee or incur any other
liability in connection with the Financing prior to the Closing; and provided
further that all information and materials provided pursuant to this Section 6.6
or otherwise obtained by Buyer or any perspective lenders as contemplated under
this Section 6.6 shall be subject to the Confidentiality Agreement. The Company
hereby consents to the use of its and its Subsidiaries’ logos in connection with
the Financing; provided, however, that such logos are used solely in a manner
that is not intended to or reasonably likely to harm or disparage the Company or
any of its Subsidiaries or the reputation or goodwill of the Company or any of
its Subsidiaries. Buyer shall promptly, upon request by the Company, reimburse
the Company for all reasonable out-of-pocket costs and expenses (including
reasonable attorneys’ fees) incurred by the Company or any of its Subsidiaries
in connection with the cooperation of the Company and its Subsidiaries
contemplated by this Section 6.6 and shall indemnify and hold harmless the
Sellers, the Company, its Subsidiaries and their respective Representatives and
Affiliates from and against any and all Losses suffered or incurred by any of
them in connection with the arrangement of the Financing and any information
used in connection therewith, except with respect to any information provided by
the Company or any of its Subsidiaries.

(b) The Company shall use commercially reasonable efforts to deliver to Buyer
the form of the Payoff Letter at least two Business Days prior to the Closing
Date.

Section 6.7 Supplemental Disclosure. The Sellers and the Company may, from time
to time but no later than two days prior to the Closing, by notice in accordance
with the terms of this Agreement, supplement, amend or create any Schedule in
order to add information or correct previously supplied information; provided,
however, that the Sellers and the Company shall reasonably identify such
supplemental information as such and shall reasonably indicate how such
supplemental information revises previously supplied information. It is
specifically agreed that such Schedules may be amended to add immaterial, as
well as material, items thereto. No such supplemental, amended or additional
Schedule shall be deemed to cure any breach or satisfy any condition for
purposes of Article VII. If the Closing occurs, however, then any such
supplement, amendment or addition will be effective to cure and correct for all
other purposes any breach of any representation, warranty or covenant that would
have existed if the Company or a Seller had not made such supplement, amendment
or addition, and all references to any Schedule hereto that is supplemented or
amended as provided in this Section 6.7 shall for all purposes after the Closing
be deemed to be a reference to such Schedule as so supplemented or

 

-43-



--------------------------------------------------------------------------------

amended; provided, however, that any disclosure by the Company or the Sellers to
Buyer following the date of this Agreement with respect to the matters set forth
on Schedule 6.7 shall not be effective to cure a breach, if any, of any
representation, warranty or covenant in this Agreement that may exist with
respect to such matters.

Section 6.8 Tax Matters.

(a) Federal Income Tax Treatment. The Sellers and Buyer hereby agree that if
Buyer is treated as a single entity for U.S. federal income tax purposes, the
purchase and sale of Partnership Interests under this Agreement will be treated
for U.S. federal income tax purposes in accordance with IRS Revenue Ruling 99-6,
1999-1 C.B. 432. If Buyer is treated as two separate entities for U.S. federal
income tax purposes, the Sellers shall cooperate with Buyer in making a
Section 754 election with respect to the Company.

(b) Tax Periods Ending on or Before the Closing Date. Buyer shall, at its own
expense, prepare or cause to be prepared and timely file or cause to be timely
filed all Tax Returns of the Company and its Subsidiaries other than income Tax
Returns of the Company for all periods ending on or prior to the Closing Date
(“Pre-Closing Periods”) that have not yet been filed and that are not required
to be filed on or before the Closing Date, and, subject to the following two
sentences, Buyer shall pay all Taxes attributable to such Tax Returns. With
respect to each Tax Return described in the preceding sentence, the Sellers
shall pay Buyer (in accordance with their respective Pro Rata Percentages), no
later than five Business Days after a written request for payment is made by
Buyer (along with an explanation of the amount requested), an amount equal to
all Taxes attributable to such Tax Return (other than any such Taxes accrued as
a liability in the Estimated Net Working Capital). Within ten Business Days
after the Final Net Working Capital has been determined, the difference between
the amount of any such Taxes accrued as liability in the Final Net Working
Capital and the amount of any such Taxes accrued as a liability in the Estimated
Net Working Capital, if any, shall be paid by Buyer to the Sellers (if the
difference is positive) or by the Sellers to Buyer (if the difference is
negative). The Sellers shall, at their own expense, prepare or cause to be
prepared and timely file or cause to be timely filed all income Tax Returns of
the Company for all Pre-Closing Periods, and shall timely pay all Taxes
attributable to all such income Tax Returns. Each income Tax Return described in
the preceding sentence shall be prepared in a manner consistent with the
Purchase Price Allocation (as defined below).

(c) Tax Periods Beginning Before and Ending After the Closing Date. Buyer shall,
at its own expense, prepare or cause to be prepared and timely file or cause
timely to be filed any Tax Returns of the Company and any Subsidiary for Tax
periods that begin on or before the Closing Date and end after the Closing Date
(each, a “Straddle Period”), and, subject to the following three sentences,
Buyer shall pay all Taxes attributable to such Tax Returns. For purposes of this
Article VI, any Tax liability with respect to any Straddle Period shall be
apportioned between the pre-Closing and post-Closing portions of the Straddle
Period based on an interim closing of the books as of the end of the Closing
Date (i.e., the Tax liability apportioned to the pre-Closing and post-Closing
portions, respectively, shall equal the hypothetical Tax liability that would
have existed with respect to such portion if the two portions were separate
taxable periods), except for ad valorem property taxes, which shall be prorated
on a daily basis. With respect to each Tax Return described in the first
sentence of this Section

 

-44-



--------------------------------------------------------------------------------

6.8(c), the Sellers shall pay Buyer (in accordance with their respective Pro
Rata Percentages), no later than five Business Days after a written request for
payment is made by Buyer (along with an explanation of the amount requested), an
amount equal to all Taxes attributable to the pre-Closing portion of such Tax
Return (other than any such Taxes accrued as a liability in the Estimated Net
Working Capital). Within ten Business Days after the Final Net Working Capital
has been determined, the difference between the amount of any such Taxes accrued
as liability in the Final Net Working Capital and the amount of any such Taxes
accrued as a liability accrued in the Estimated Net Working Capital, if any,
shall be paid by Buyer to Sellers (if the difference is positive) or by the
Sellers to Buyer (if the difference is negative).

(d) Disputes. If the Sellers dispute any portion of any payment requested by
Buyer pursuant to Section 6.8(b) or 6.8(c), Buyer and the Sellers shall
negotiate in good faith and use commercially reasonable efforts to resolve the
amount in dispute. If such Parties are unable to resolve any dispute within 20
days after Buyer’s request for payment is made, such dispute shall be resolved
by the Independent Accountant, which shall resolve any issue in dispute as
promptly as practicable. If the Independent Accountant is unable to make a
determination with respect to any disputed issue prior to the due date
(including any extensions) for the filing of the Tax Return in question, Buyer
shall file, or shall cause to be filed, such Tax Return in accordance with
Buyer’s position with respect to disputed item(s). The Sellers shall pay the
portion of any requested payment not in dispute within five Business Days after
Buyer’s written request for such payment is made. Upon the Independent
Accountant’s delivery of its determination to Buyer and the Sellers, appropriate
adjustments shall be made to the applicable Tax Return, if necessary, in order
to reflect the Independent Accountant’s determination. If Buyer prevails in such
determination in whole or in part, the Sellers shall, within five Business Days
of such determination, pay the Buyer an amount equal to the additional Taxes
attributable to the disputed item(s). The determination by the Independent
Accountant shall be final, conclusive and binding on the Parties. The fees and
expenses of the Independent Accountant shall be shared equally by Buyer, on one
hand, and the Sellers, on the other hand.

(e) Certain Taxes. The Sellers, collectively, and Buyer shall each pay half of
all transfer, documentary, sales, use, stamp, registration, real estate transfer
and other such Taxes and fees (including any penalties and interest) incurred in
connection with this Agreement when due. The applicable Party will, at its own
expense, file all necessary Tax Returns and other documentation with respect to
all such transfer, documentary, sales, use, stamp, registration, real estate
transfer and other Taxes and fees, and, if required by applicable Law, the other
parties will, and will cause their Affiliates to, join in the execution of any
such Tax Returns and other documentation.

(f) Refunds. Any Tax refunds that are received (in cash or as an offset against
other current Tax liabilities) by Buyer, the Company or any Subsidiary
(including any interest paid or credited with respect thereto by the applicable
taxing authority) that relate to Pre-Closing Periods shall be for the account of
the Sellers, and Buyer shall pay over to each Seller such Seller’s Pro Rata
Percentage of any such refund or amount of any such credit within 15 days after
receipt. Any refunds relating to Straddle Periods shall be equitably apportioned
between Buyer and the Sellers in a manner consistent with the principles
underlying the allocation methodologies in Section 6.8(c). For the avoidance of
doubt, neither Buyer nor any Subsidiary shall be obligated to pursue any refund.

 

-45-



--------------------------------------------------------------------------------

(g) Amendments to Returns; Refund Claims. Following the Closing, Buyer shall not
file an amended Tax Return for the Company or any Subsidiary for a Pre-Closing
Period or a Straddle Period without the Sellers’ consent (not to be unreasonably
withheld or delayed).

(h) Allocation of Purchase Price. Buyer, the Company, the Sellers and each of
their Affiliates agree that the Purchase Price and the liabilities of the
Company (plus other relevant items) will be allocated among the assets of the
Company for all income Tax purposes in accordance with Section 1060 or
Section 755 of the Code (as applicable) and the Treasury Regulations thereunder.
No later than 60 days after the Closing Date, Buyer shall deliver to the Sellers
a preliminary allocation of the Purchase Price and the liabilities of the
Company (and all other relevant items) to the assets of the Company as of the
Closing Date (the “Draft Purchase Price Allocation”), together with detailed
supporting calculations and such other materials with respect thereto as the
Sellers shall reasonably request. If the Sellers do not object to the Draft
Purchase Price Allocation within 30 days of receipt thereof, the Draft Purchase
Price Allocation shall become final and binding on the Parties and shall be
referred to herein as the “Purchase Price Allocation”. Any objection to the
Draft Purchase Price Allocation shall be made in writing to Buyer and shall set
forth the basis for such objection in reasonable detail. If Sellers object to
the Draft Purchase Price Allocation, then Buyer and the Sellers shall negotiate
in good faith to resolve promptly any such objection. If Buyer and the Sellers
do not obtain a final resolution within 30 days after Buyer has received the
statement of objections, the Independent Accountant shall resolve any
objections. The resolution of the disputed issue(s) by the Independent
Accountant shall be set forth in writing and shall be conclusive and binding
upon the Parties. The fees and expenses of the Independent Accountant that are
incurred in connection with resolving objections under this Section 6.8(h) shall
be borne 50% by Buyer and 50% by the Sellers (in accordance with their
respective Pro-Rata Percentages). The Purchase Price Allocation, as finally
determined hereunder, shall be binding on all Parties for all purposes, and
Buyer and the Sellers agree to prepare and file all Tax Returns (including
amended returns and claims for refund) and information reports on a basis
consistent with the Purchase Price Allocation, unless otherwise required by an
applicable law. The Parties agree to cooperate in good faith to update the
Purchase Price Allocation to account for any adjustments to the Purchase Price
that may occur after the Closing Date.

Section 6.9 Tax Indemnity by the Sellers.

(a) Each Seller agrees, severally in accordance with its Pro Rata Percentage,
and not jointly, to indemnify, defend and hold harmless Buyer and its respective
Affiliates from and against any and all liability including all reasonable
expenses related thereto for (i) Pre-Closing Taxes, (ii) any breach of any
representation or warranty in clauses (ii), (iv), (vi), (vii), (x), (xi), (xii),
(xiii), (xiv), (xvi) and (xvii) of Section 3.14 of this Agreement (which
representations and warranties shall be read for this purpose as having been
made at and as of the Closing and without giving effect to any materiality
qualifiers), (iii) the non-fulfillment by any Seller of any covenant with
respect to Taxes and (iv) any failure of the interest payable with respect to
any of the Company Industrial Revenue Bonds (including any interest payable with
respect to any post-Closing periods (“Post Closing Interest”)) to qualify as
tax-exempt interest pursuant to Section 103 of the Code, except for any failure
with respect to any Post Closing Interest that results from any act or failure
to act by Buyer, the Company or their Affiliates after the Closing.

 

-46-



--------------------------------------------------------------------------------

(b) A claim for indemnification under Section 6.9(a) may be asserted at any time
until 90 days after expiration of the applicable statute of limitations.

(c) Any indemnification payment made pursuant to this Section 6.9 shall be
treated by all Parties as an adjustment to the Purchase Price for all Tax
purposes. Any indemnification claim related to Losses incurred by SPRC shall be
reduced by any net tax savings actually realized by SPRC in the tax period in
which the indemnification claim arises.

(d) (i) Upon receipt by Buyer or any Subsidiary of a written notice of any
pending or threatened Tax audits, examinations, assessments or claims that could
give rise to a claim for indemnity under Section 6.9(a) hereof (an
“Indemnifiable Tax Liability”), Buyer shall give notice thereof to the Sellers
(the “Tax Claim Notice”); provided that a failure to provide a Tax Claim Notice
shall not affect a party’s rights to indemnification under Section 6.9(a) except
to the extent that the indemnifying party is actually and materially prejudiced
thereby; (ii) subject to clause (iii) below, the Sellers may elect to control,
through their representatives, and at their expense, the compromise or contest,
either administratively or in the courts, of any Indemnifiable Tax Liability. If
the Sellers elect to so represent the interests of the Company, any Subsidiary
or Buyer, they shall within 30 days of delivery of any Tax Claim Notice (or
reasonably sooner, if the nature of the Indemnifiable Tax Liability so requires)
notify Buyer of their intent to do so, and Buyer shall cooperate, at the sole
expense of the Sellers, in the defense against, or compromise or settlement of,
any claim in any such proceeding. In that event, the Sellers shall reasonably
and in good faith consult with Buyer with respect to each aspect of the defense
against, or compromise or settlement of, any such Indemnifiable Tax Liability.
Without limiting the generality of the foregoing, Buyer shall be permitted, at
its expense, to be represented at each conference, hearing or meeting with
representatives of the pertinent taxing authority (and shall be notified
reasonably in advance thereof). The Sellers shall promptly notify Buyer in
writing after they settle, compromise or abandon any claim related to
Indemnifiable Tax Liability; provided that, with respect to any such claim that
could adversely affect a Subsidiary or Buyer or any of their respective
Affiliates with respect to any period other than a Pre-Closing Period, the
Sellers shall not settle, compromise or abandon any such claim without obtaining
the prior written consent of Buyer, which consent shall not be unreasonably
withheld or delayed. If the Sellers elect not to represent the interests of the
Company, any Subsidiary, or Buyer, Buyer may pay, compromise or contest such
Indemnifiable Tax Liability in any reasonable manner it deems appropriate (in
its sole discretion), and the Sellers shall remain fully liable for such
Indemnifiable Tax Liability; and (iii) Buyer shall control, at its own expense,
any tax proceeding for any Straddle Period of any Subsidiary; provided, however,
that (A) the Sellers shall be entitled to participate in such tax proceeding, at
the expense of the Sellers and (B) Buyer shall not settle, compromise or abandon
any such tax proceeding without obtaining the prior written consent of the
Sellers, which consent shall not be unreasonably withheld or delayed.

(e) Notwithstanding anything to the contrary in this Agreement, any
indemnification with respect to any Tax matters shall be governed exclusively by
this Section 6.9.

(f) The provisions of this Section 6.9 set forth the exclusive rights and
remedies of Buyer to seek or obtain damages or any other remedy or relief
whatsoever from the Sellers with respect to Tax matters arising under or in
connection with this Section 6.9 and the Tax matters contemplated hereby.

 

-47-



--------------------------------------------------------------------------------

Section 6.10 Preservation of Records. Except as otherwise provided in this
Agreement, Buyer agrees that it shall, and it shall cause the Company and its
Subsidiaries to, (a) preserve and keep the records (including all Tax and
accounting records) of the Company and its Subsidiaries for a period of seven
years from the Closing, or for any longer periods as may be required by any
Governmental Entity or ongoing litigation, and (b) make such records available
to the Sellers as may be reasonably requested by the Sellers. If Buyer, the
Company or its Subsidiaries wish to destroy such records after the time
specified above, Buyer shall first give 60 days’ prior written notice to the
Sellers and the Sellers shall have the right at their respective option and
expense, upon prior written notice given to Buyer within that 60-day period, to
take possession of the records within 90 days after the date of such Seller’s
notice to Buyer.

Section 6.11 Buyer’s Efforts.

(a) Buyer will promptly notify the Company and the Sellers of any proposal by
any of the institutions party to the Financing Documents to withdraw, terminate
or make a material change in the amount or terms of such financing commitment
that could reasonably be expected to adversely affect the ability of Buyer to
consummate the financing contemplated by such Financing Documents in accordance
with their terms. In addition, upon the Company’s or the Sellers’ reasonable
request, Buyer will advise and update the Company and the Sellers, in a level of
detail reasonably satisfactory to the Company and the Sellers, with respect to
the status, proposed closing date and material terms of the Financing Documents.
Buyer will not consent to any amendment, modification or early termination of
any Financing Documents that could reasonably be expected to delay or adversely
affect the ability of Buyer to consummate the transactions contemplated by this
Agreement. Notwithstanding anything in this Agreement, Buyer shall be permitted
to substitute alternative financing for the financing contemplated by the
Financing Documents from alternative sources; provided, however, that such
alternative financing is in an amount that will enable Buyer to consummate the
transactions contemplated by this Agreement and does not adversely amend or
expand the conditions of the Financing as they are set forth in the Financing
Documents such that any conditions would be less likely to be satisfied by the
Closing Date.

(b) Buyer will, and will cause its Affiliates to, use commercially reasonable
efforts to (i) maintain the effectiveness of the Financing Documents in
accordance with their terms, (ii) enter into definitive documentation with
respect to the Financing Documents, (iii) satisfy all funding conditions to the
Financing Documents set forth in the definitive documentation with respect to
the financing contemplated by the Financing Documents and (iv) consummate the
financing contemplated by the Financing Documents (including by extension of the
Financing Documents on substantially equivalent or better (for Buyer) terms or,
if the Financing Documents expire, obtaining alternative financing, provided,
however, that such alternative financing is in an amount that will enable Buyer
to consummate the transactions contemplated by this Agreement and does not
adversely amend or expand the conditions of the Financing as they are set forth
in the Financing Documents such that any conditions would be less likely to be
satisfied by the Closing Date.

(c) In connection with its obligations under this Section 6.11, one or more of
the Financing Documents may be superseded after the date of this Agreement by
new financing documents (the “New Financing Documents”) which replace existing
Financing Documents;

 

-48-



--------------------------------------------------------------------------------

provided, however, that such alternative financing is in an amount that will
enable Buyer to consummate the transactions contemplated by this Agreement and
does not adversely amend or expand the conditions of the Financing as they are
set forth in the Financing Documents such that any conditions would be less
likely to be satisfied by the Closing Date. In such event, the term “Financing
Documents” as used herein shall be deemed to include the Financing Documents
that are not so superseded at the time in question and the New Financing
Documents to the extent then in effect.

(d) Buyer acknowledges and agrees that this Agreement and the transactions
hereunder are not contingent on Buyer’s ability to obtain the financing set
forth in the Financing Documents or any specific amount or terms with respect to
such financing.

Section 6.12 Employees.

(a) Effective as of the Closing Date and for a period of one year following the
Closing Date, Buyer shall provide to the Continued Employees for so long as such
employees remain employees of the Company or a Subsidiary during such one year
period, base salaries no less than their base salaries as in effect on the
Closing Date and bonus opportunities that, together with base salaries, give the
Continued Employees an opportunity to earn an aggregate amount of base salary
and bonus that is substantially comparable to the aggregate base salaries and
bonus opportunities of the Continued Employees as in effect on the Closing Date
and shall make available to such Continued Employee benefits which are
substantially comparable to the benefits made available to similarly situated
employees of Buyer, including participation in the employee benefit plans set
forth on Exhibit 6.12(a) or successor plans that provide for benefits
substantially comparable to such benefit plans. Nothing in this Section 6.12
shall limit the right of the Company or its Subsidiaries to terminate the
employment of any Continued Employee at any time.

(b) If Buyer does not continue the Company Benefit Plans, (i) Buyer will cause
Buyer’s benefit plans applicable to the Continued Employees to recognize all
previous service with the Company or its Subsidiaries for the purpose of their
rights to vacation and other paid time off and for determining eligibility to
participate and vesting (provided that service with the Company or its
Subsidiaries shall not be counted for purposes of benefit accrual under any plan
of Buyer); (ii) Buyer, for the plan year which includes the Closing Date, shall
cause its group health plan to recognize all deductibles and coinsurance
payments paid for such plan year by the Continued Employees prior to the Closing
Date and to waive any preexisting condition limitations for the Continued
Employees; and (iii) Buyer under Buyer’s vacation policy will permit each
Continued Employee to continue to have no less annual paid vacation time than he
or she had under the Company’s vacation policy as in effect on the Closing Date.

(c) If Buyer does not continue the Company Benefit Plans related to paid time
off after the Closing Date, Buyer shall credit each Continued Employee with such
number of unused vacation days and other paid time off accrued by such employee
with the Company prior to the Closing Date in accordance with the Company’s
personnel policies applicable to such employees on the Closing Date.

 

-49-



--------------------------------------------------------------------------------

(d) Buyer shall, or shall cause the Company to, honor, in accordance with their
terms, all obligations of the Company and each Subsidiary under (i) the Change
in Control Agreements, (ii) the Retention Letters, (iii) except as provided
below, the Company’s retiree medical plan for non-union employees (as shown on
Schedule 3.19(a)) (the “Retiree Medical Plan”), (iv) the Severance Pay Plan
(which shall not be amended or terminated prior to the first anniversary of the
Closing Date) and (v) except as set forth in Section 6.12(e), the SERP;
provided, however, that neither Buyer nor the Company shall be liable for any
obligations of the Company or its Subsidiaries in excess of $524,000 under the
Retention Letters. Buyer agrees to cause the Company to not amend or terminate
the Retiree Medical Plan prior to the first anniversary of the Closing Date, and
Buyer agrees that no amendment that terminates participation under, or
termination of, the Retiree Medical Plan shall be effective unless Buyer gives
affected participants in the Retiree Medical Plan one year’s advance written
notice of such amendment or termination. Buyer further agrees that no amendment
or termination will terminate coverage under the Retiree Medical Plan for any
“Eligible Individual” prior to the date such “Eligible Individual” is eligible
for coverage under Medicare. For purposes hereof, an “Eligible Individual” is an
individual who (A) on the date such amendment or termination is effective, is a
retiree then participating in the Retiree Medical Plan or (B) is an active
employee whose employment with the Company and its Subsidiaries commenced prior
to January 1, 2002 and who, on the date of the employee’s retirement from the
Company and its Subsidiaries, is eligible for coverage under the Retiree Medical
Plan under the eligibility requirements for such coverage as in effect on the
date hereof. For the avoidance of doubt, the Retiree Medical Plan may be amended
(consistent with the timing and notice requirements set forth above) to
terminate coverage for any participant at or after the time the participant
becomes eligible for coverage under Medicare. Such Retiree Medical Plan coverage
for participants not eligible for coverage under Medicare shall be substantially
similar to comparable coverage for active employees of the Company, as in effect
from time to time, subject to the cost sharing caps as in effect on the date
hereof. The Sellers shall be responsible for, in accordance with their terms,
all obligations of the Company and each Subsidiary under the Retention Letters
in excess of $524,000, and shall pay such amounts when due or, if paid by the
Company, shall reimburse the Company immediately upon demand therefor.

(e) The Sellers shall be responsible for, in accordance with their terms, all
obligations of the Company under the agreements set forth on Schedule 6.12(e)
(the “Retiree SERP Agreements”), and shall pay such amounts when due thereunder
(as amended), or, if paid by the Company, shall reimburse the Company
immediately upon demand therefor. Notwithstanding anything to the contrary
contained herein (including Section 6.1), the Sellers shall be entitled to
negotiate with and enter into such arrangements with the beneficiaries of the
Retiree SERP Agreements as the Sellers deem appropriate relating to the payment
or termination of the obligation thereunder. Buyer shall cooperate with the
Sellers to the extent reasonably necessary to implement any such arrangement at
the expense of the Sellers. From and after the Closing, the Company shall not
amend, change or otherwise alter the Retiree SERP Agreements without the prior
written consent of the Sellers.

(f) Buyer shall, or shall cause the Company to, honor, in accordance with its
terms, all obligations of the Company and each Subsidiary under the Company
Collective Bargaining Agreement following the Closing.

 

-50-



--------------------------------------------------------------------------------

Section 6.13 Distributions. Notwithstanding anything herein to the contrary, the
Parties agree that the Company shall have the right, at or prior to the Closing,
to distribute all of the cash and cash equivalents in excess of an amount equal
to $2,500,000 (collectively, “Distributions”) held by the Company or its
Subsidiaries to the Sellers.

Section 6.14 Further Assurances. After the Closing, each of the Parties hereto
shall use all commercially reasonable efforts to take, or cause to be taken, all
appropriate action, do or cause to be done all things necessary, proper or
advisable under applicable Law, and to execute and deliver such documents and
other papers, as may be required to carry out the provisions of this Agreement
and consummate and make effective the transactions contemplated by this
Agreement.

Section 6.15 Confidentiality. After the Closing for a period of two years, the
Sellers shall cause each of their respective officers, directors, agents and
representatives to maintain the confidentiality of all proprietary information
of the Company and shall take reasonable measures to prevent its use for any
purpose without the prior written consent of Buyer. Notwithstanding the
foregoing, the provisions of this Section 6.15 shall not apply to any
information that (a) is or becomes generally available to the public other than
as a result of a disclosure by the Sellers, (b) was or becomes available to the
Sellers on a non-confidential basis from a source other than the Company,
provided that such source is not bound by an applicable confidentiality
agreement with, or other obligation of secrecy to, the Company, Buyer or another
party or (c) is independently developed by the Sellers without violating any
obligations hereunder.

Section 6.16 Altamaha Matter.

(a) Effective immediately upon the Closing, the Company hereby distributes and
assigns to the Sellers in accordance with their respective percentage interests
in the Company all of the Company’s right, title and interest in and to any and
all claims, damages, losses, costs, expenses, penalties, fines and judgments
that the Company has asserted, or which it may hereafter assert or be entitled
to assert, against the Altamaha Group that arise out of, relate to, or are
associated with the provision of electrical power or energy, including rates and
terms, to the Company by the Altamaha Group prior to the Closing under the
Altamaha Agreement (the “Altamaha Claim”).

(b) Effective immediately upon the Closing, the Company irrevocably (i) appoints
the Sellers as its true and lawful attorneys in fact and authorizes the Sellers
to act in the Company’s stead, with full authority to demand, sue for,
compromise and recover all such amounts as now are, or may hereafter become, due
and payable for or on account of the Altamaha Claim herein assigned, and
(ii) grants unto the Sellers full authority to do all things necessary to
enforce the Altamaha Claim and the Company’s rights thereunder pursuant to this
Section 6.16; provided, that with respect to each of clauses (i) and (ii) above,
the Sellers shall not have authority to take any action that increases the rate
and materially and adversely affects the terms on which electricity is provided
to the Company. The Company agrees to use commercially reasonable efforts to
assist the Sellers in the prosecution of the Altamaha Claim (and any collection
efforts relating thereto) for the benefit of the Sellers and to cooperate with
the Sellers with respect to any such prosecution (or collection efforts),
including, to the extent reasonably necessary for the prosecution of the
Altamaha Claim, commercially reasonable and requested with sufficient

 

-51-



--------------------------------------------------------------------------------

advance notice so as not to disrupt the operations of the Company, making
available witnesses, pertinent records, materials and information in the
Company’s possession or under the Company’s control relating thereto. The
Sellers shall reimburse the Company for all costs incurred by the Company in
providing such assistance. The Sellers shall have the right, in their sole
discretion, to control all aspects of the prosecution of the Altamaha Claim (and
collection efforts relating thereto), including the determination of any actions
to be taken with respect thereto (legal or otherwise) and the preparation,
filing or initiation of any complaint, investigation, action or proceeding;
provided that the Sellers shall not have authority to take any action that
increases the rate and materially and adversely affects the terms on which
electricity is provided to the Company. The Company agrees that the power
granted by this Section 6.16 is coupled with an interest, irrevocable and
discretionary in nature and that the Sellers may exercise or decline to exercise
such powers at the Sellers’ sole option; provided that Sellers take no action
that increases the rate and materially and adversely affects the terms on which
electricity is provided to the Company. The Company agrees to take such further
action, at the Sellers’ expense, as Sellers may request on a commercially
reasonable basis, is necessary to effect the assignment of the Altamaha Claim
and any payments or distributions on account of the Altamaha Claim to the
Sellers, including execution of transfer powers, assignment documents,
resolutions and consents in form acceptable to the Company, acting reasonably.

(c) The Company shall give prompt notice of its receipt of any funds from any
third party in connection with the Altamaha Claim (which notice shall include at
a minimum the amount of the funds received, the date of the Company’s receipt of
such funds, the identity of the party making such payment, and, to the extent
known by the Company, the reason such funds were paid to the Company). All such
amounts shall be paid to the Sellers not later than ten days following receipt
thereof by the Company, by wire transfer of immediately available funds to the
account or accounts designated to Buyer in writing by the Sellers.

(d) Sellers shall take no action in connection with the exercise of their rights
under this Section 6.16 that increases the rate or materially and adversely
affects the terms on which electricity is provided to the Company.

Section 6.17 Partnership Consents and Waivers.

(a) Each of the Sellers hereby waives any rights and objections it may have
under Section 7.2 of the Partnership Agreement (or any other provisions thereof)
as a result of the transactions contemplated by this Agreement.

(b) At or prior to the Closing, the Sellers will execute a unanimous written
consent as the sole partners of the Company that (i) admits Buyer as a partner
of the Company entitled to all the rights of a partner effective as of the
Closing and (ii) causes such Partners’ resignations as partners effective as of
the Closing.

Section 6.18 Non-Solicitation. The Sellers shall immediately cease, and cause
its respective Representatives to cease, any existing solicitation,
encouragement, discussion or negotiation with any persons conducted heretofore
with respect to any acquisition of the Business, except with respect to Buyer.

 

-52-



--------------------------------------------------------------------------------

Section 6.19 Brant Guarantee. Concurrently with the execution of this Agreement,
Buyer will cause Peter M. Brant to deliver the Brant Guarantee to guarantee the
obligations of Buyer under Section 8.3.

Section 6.20 Industrial Revenue Bond Payoff Procedure. The Sellers shall cause
the Company to make all arrangements (other than the deposit of funds pursuant
to Section 2.5(c)) required by the Payoff Letter for the cash collateralization
of all letters of credit (including all Tranche B Letters of Credit (as defined
in the Credit Agreement)) outstanding under the Credit Agreement at Closing in
an account (the “Cash Collateral Account”) designated by the administrative
agent under the Credit Agreement and set forth in the Payoff Letter. Such amount
required to be deposited by Buyer in the Cash Collateral Account shall be not
less than the amount sufficient to pay all of the principal outstanding and
interest accrued as of the Closing Date with respect to the Company Industrial
Revenue Bonds plus an amount sufficient to pay interest at the maximum interest
rate provided for in the Company Industrial Revenue Bonds from the Closing Date
through the date that the respective series of the Company Industrial Revenue
Bonds are redeemed, and all such arrangements shall otherwise be reasonably
satisfactory to Buyer. Prior to Closing, the Sellers will cause the Company to
take all actions (other than the deposit of funds pursuant to Section 2.5(c))
reasonably necessary or appropriate and that may be taken prior to delivery of
the notices of redemption described in Section 2.5(c) in furtherance of the
redemption of the Company Industrial Revenue Bonds at the earliest possible
dates after the Closing. Buyer will cause the Company to take after Closing, all
actions (other than the deposit of funds pursuant to Section 2.5(c)) necessary
or appropriate to cause the redemption of the Company Industrial Revenue Bonds
at the earliest possible dates after the Closing, including, upon Closing, the
delivery to the respective trustees under the indentures governing such bonds
the notices of redemption described in Section 2.4(d). The Sellers agree to take
such additional actions and execute such additional instruments as are
necessary, or as Buyer reasonably requests, to assist in the payment in full of
all indebtedness (other than the Credit Agreement, which is covered by
Section 2.4(c)) listed on Schedule 2.5(c) (the “Repaid Indebtedness”) and the
termination of all obligations of the Company thereunder (other than indemnity
obligations that survive termination of the agreements). Each Seller agrees,
severally in accordance with its Pro Rata Percentage, and not jointly, to
immediately reimburse Buyer upon demand in immediately payable funds for any and
all amounts that are paid by Buyer at any time (other than pursuant to
Section 2.5(c)) or by the Company after the Closing Date (other than with
amounts on deposit in the Cash Collateral Account) in connection with prepayment
of the Repaid Indebtedness and all customary and reasonable out-of-pocket
expenses incurred by Buyer or the Company in connection with such repayment,
including any applicable prepayment premiums and penalties, but without
duplication of indemnification pursuant to Section 6.9 or any reduction in the
Purchase Price pursuant to Section 2.2(b). The Company shall (and Buyer shall
cause the Company to) direct the administrative agent under the Credit
Agreement, upon the satisfaction of all conditions to release of funds in the
Cash Collateral Account as set forth in the Payoff Letter, to pay all excess
amounts in the Cash Collateral Account directly to the Sellers ratably in
accordance with their Pro Rata Percentages.

Section 6.21 Time of Performance of Covenants. The obligation to perform any and
all covenants and agreements of the parties under this Agreement shall be deemed
to have begun on the date of this Agreement, except for such covenants and
agreements that speak as to a specific date that is not the date of this
Agreement which shall begin on such other specific date.

 

-53-



--------------------------------------------------------------------------------

ARTICLE VII

CONDITIONS TO OBLIGATIONS OF THE PARTIES

Section 7.1 Conditions to Each Party’s Obligations. The respective obligation of
each Party to consummate the transactions contemplated by this Agreement is
subject to the satisfaction (or written waiver by such Party) at or prior to the
Closing of the following conditions:

(a) Injunction. There will be no effective injunction, writ or preliminary
restraining order or any order of any nature issued by a Governmental Entity of
competent jurisdiction to the effect that the transactions contemplated by this
Agreement may not be consummated as provided in this Agreement, no proceeding or
lawsuit will have been commenced by any Governmental Entity for the purpose of
obtaining any such injunction, writ or preliminary restraining order and no
written notice will have been received from any Governmental Entity indicating
an intent to restrain, prevent, materially delay or restructure the transactions
contemplated by this Agreement; and

(b) Consents. All consents, authorizations, waivers or approvals of any
Governmental Entity as may be required to be obtained in connection with the
execution, delivery or performance of this Agreement, the failure to obtain of
which would prevent the consummation of the transaction contemplated hereby or
have a Material Adverse Effect, shall have been obtained.

Section 7.2 Conditions to Obligations of the Sellers and the Company. The
obligations of the Sellers and the Company to consummate the transactions
contemplated by this Agreement are further subject to the satisfaction (or
written waiver by all of the Sellers) at or prior to the Closing of the
following conditions:

(a) Representations and Warranties. The representations and warranties of Buyer
contained herein shall be true and correct in all material respects as of the
date of this Agreement and as of the Closing as if made at and as of such time
(other than representations and warranties that speak as of a specific date
prior to the Closing Date which only need be true and correct in all material
respects as of such earlier date) ignoring for purposes of this Section 7.3(a)
the reference to “as of the date of this Agreement” in the introductory
paragraph to Article V;

(b) Performance of Obligations. Buyer shall have performed in all material
respects its obligations under this Agreement required to be performed by it at
or prior to the Closing pursuant to the terms hereof; and

(c) Buyer Officer’s Certificate. An authorized officer of Buyer shall have
executed and delivered to the Company a certificate as to compliance with the
conditions set forth in Sections 7.2(a) and 7.2(b) hereof.

Section 7.3 Conditions to Obligations of Buyer. The obligations of Buyer to
consummate the transactions contemplated by this Agreement are further subject
to the satisfaction (or written waiver by it) at or prior to the Closing of the
following conditions:

(a) Representations and Warranties. The representations and warranties of the
Company contained in Article III hereof and the representations and warranties
of Sellers contained in Article IV hereof shall be true and correct as of the
date of this Agreement and as of the Closing as if made at and as of the Closing
(except for representations and warranties that speak as of a specific date
prior to the Closing Date that need only be true and correct as of such earlier
date) ignoring for purposes of this Section 7.3(a) the reference to “as of the
date of this Agreement” in the introductory paragraph to Article III and Article
IV; provided, however, that this condition shall be deemed satisfied unless any
and all inaccuracies in such representations and warranties, in the aggregate,
result in a Material Adverse Effect (ignoring for the purposes of this Section
any qualifications by Material Adverse Effect contained in such representations
or warranties);

 

-54-



--------------------------------------------------------------------------------

(b) Performance of Obligations. The Company and the Sellers shall have performed
in all material respects their respective obligations under this Agreement
required to be performed by them at or prior to the Closing pursuant to the
terms hereof;

(c) Company Officer’s Certificate. An authorized officer of the Company shall
have executed and delivered to Buyer a certificate as to the Company’s
compliance with the conditions set forth in Sections 7.3(a) and 7.3(b) hereof;

(d) Sellers’ Certificate. An authorized officer of each Seller shall have
executed and delivered to Buyer a certificate as to such Seller’s compliance
with the conditions set forth in Sections 7.3(a) and 7.3(b) hereof;

(e) Delivery of Payoff Letters/Redemption Notices. An authorized officer of the
Company shall deliver to Buyer the Payoff Letter and the redemption notices
described in Section 2.4(d);

(f) Payment of Certain Fees. The Sellers, collectively, shall pay at the Closing
(including by directing Buyer to pay such fees directly out of the Purchase
Price) any and all fees described in Section 3.21 payable by the Company or any
Subsidiary to the parties set forth on Schedule 3.21; and

(g) Executive Plans and Agreements. Prior to the Closing Date, the Unit Purchase
Plan shall be terminated in accordance with any applicable requirements of
Section 409A of the Code.

ARTICLE VIII

TERMINATION

Section 8.1 Termination. This Agreement may be terminated at any time at or
prior to the Closing (the “Termination Date”):

(a) in writing, by mutual consent of Buyer, on one hand, and the Company and all
of the Sellers, on the other hand;

 

-55-



--------------------------------------------------------------------------------

(b) by written notice from Buyer to the Company and the Sellers if any of the
conditions set forth in Sections 7.1 and 7.3 hereof shall have become incapable
of fulfillment and shall not have been waived in writing by Buyer, so long as
such failure to satisfy the conditions is not the result of a breach by Buyer of
this Agreement;

(c) by written notice from all of the Sellers to Buyer if any of the conditions
set forth in Sections 7.1 and 7.2 hereof shall have become incapable of
fulfillment and shall not have been waived in writing by all of the Sellers, so
long as such failure to satisfy the conditions is not the result of a breach by
the Sellers or the Company of this Agreement; or

(d) by written notice by Buyer or all of the Sellers if the Closing has not
occurred on or prior to April 30, 2008 (the “Outside Date”), unless the failure
to occur by such date shall be due to the failure of the Party seeking to
terminate this Agreement to perform or observe the covenants or agreements of
such Party set forth in this Agreement; provided, however, that either Buyer or
the Sellers shall have the option to extend the Outside Date on one or more
occasions for an additional period of time (but not beyond October 31, 2008) if
all of the other conditions to the consummation of the transactions contemplated
by this Agreement are satisfied or capable of being satisfied, and the sole
reason that such transactions have not been consummated by such date is that one
or more of the conditions set forth in Section 7.1(a) or Section 7.1(b) have not
been satisfied; provided, further however, that any such extension at the option
of either Buyer or the Sellers under this clause shall not extend beyond the
date on which the commitments under the Financing Documents terminate, it being
agreed that if a proposed extension would extend beyond the then existing
termination date under the Financing Commitments, Buyer agrees in good faith to
extend the date on which the commitments terminate under the Financing Documents
for as long as possible to provide time for the satisfaction of the conditions
set forth in Section 7.1 so long as (i) the terms of the commitments under the
Financing Documents relating to the debt financing (the “Debt Financing
Commitments”) are not materially less favorable to Buyer than the Debt Financing
Commitments attached as Exhibit 5.5, and (ii) Buyer is not required to pay a
“ticking fee” in excess of 0.25% of the aggregate amount of the Debt Financing
Commitments, unless the Sellers in their sole discretion agree to pay the
portion of such “ticking fee” between 0.25% and 0.50% and one-half of such
“ticking fee” above 0.50%, in which case Buyer shall be required to pay any
requested “ticking fee” with the Sellers reimbursing Buyer for the amount of the
“ticking fee” between 0.25% and 0.50% and one-half of any “ticking fee” above
0.50%.

Section 8.2 Procedure and Effect of Termination. In the event of the termination
of this Agreement and the abandonment of the transactions contemplated hereby
pursuant to Section 8.1 hereof, written notice thereof shall forthwith be given
by the Party so terminating to the other Parties, and this Agreement shall
terminate and the transactions contemplated hereby shall be abandoned without
further action by any Party. If this Agreement is terminated pursuant to
Section 8.1 hereof:

(a) each Party shall redeliver all documents, work papers and other materials of
the other Party relating to the transactions contemplated hereby, whether
obtained before or after the execution hereof, to the Party furnishing the same
or, upon prior written notice to such Party, shall destroy all such documents,
work papers and other materials and deliver notice to the Party seeking
destruction of such documents that such destruction has been completed, and all
confidential information received by any Party with respect to the other Parties
shall be treated in accordance with the Confidentiality Agreement and
Section 6.2(b);

 

-56-



--------------------------------------------------------------------------------

(b) all filings, applications and other submissions made pursuant hereto shall,
at the option of the Company, and to the extent practicable, be withdrawn from
the agency or other Person to which made; and

(c) there shall be no liability or obligation hereunder on the part of the
Company, any Seller, Buyer or any of their respective directors, officers,
employees, Affiliates, agents or representatives, except that the obligations
provided for in this Section 8.2 and Section 6.5 (Public Announcements),
Section 8.3 (Termination Fee), Section 10.1 (Fees and Expenses), Section 10.2
(Notices), Section 10.3 (Severability), and Section 10.8 (Governing Law; Venue)
hereof and in the Confidentiality Agreement shall survive any such termination.

Section 8.3 Termination Fee.

(a) If this Agreement is terminated by the Sellers (i) pursuant to
Section 8.1(c) as a result of the failure of any of the conditions set forth in
Section 7.2 and provided that all of the conditions to the Closing set forth in
Section 7.1 and Section 7.3 have been satisfied (other than those which by their
terms are not capable of being satisfied until the Closing Date), (ii) pursuant
to Section 8.1(d) and all of the conditions to the Closing set forth in
Section 7.1 and Section 7.3 have been satisfied (other than those which by their
terms are not capable of being satisfied until the Closing Date) or
(iii) otherwise as a result of Buyer’s breach of its obligation to effect the
Closing as required under Section 2.3 (including because of the failure to
receive proceeds from the Financing or to have received any alternative
financing), then Buyer shall pay, or cause to be paid, to the Sellers in
accordance with their respective Pro Rata Percentage a fee in an amount equal to
$9,500,000 (the “Buyer Termination Fee”) as liquidated damages, and the Sellers
hereby agree to accept payment of such fee as their sole and exclusive remedy,
in lieu of specific performance and all other claims and remedies that might
otherwise be available with respect thereto, including elsewhere hereunder and
notwithstanding any other provision of this Agreement. Such fee shall be paid in
immediately available funds concurrently with the termination of this Agreement
and, if not paid at such time, shall bear interest from the termination date to
the date of such payment at a rate equal to the rate of interest from time to
time announced publicly by Citibank NA as its prime rate, calculated on the
basis of a year of 365 days and the number of days elapsed. If Buyer fails to
pay timely any amount due pursuant to this Section 8.3(a) and, in order to
obtain such payment, the Sellers commence a suit against Buyer for the amount
payable to the Sellers pursuant to this Section 8.3(a), Buyer shall pay to the
Sellers their reasonable, out-of-pocket costs and expenses (including attorney’s
fees and expenses) (the “Buyer Termination Fee Expenses”) in connection with
such suit. The Brant Guarantee shall support the Buyer Termination Fee and the
Buyer Termination Fee Expenses.

(b) If this Agreement is terminated by Buyer pursuant to Section 8.1(b) as a
result of a willful breach by the Sellers that results in the failure of any of
the conditions set forth in Section 7.3 and provided that all of the other
conditions set forth in Section 7.1 and Section 7.2 have been satisfied (other
than those which by their terms are not capable of being satisfied until the
Closing Date), then the Company shall pay, or cause to be paid, to Buyer a fee
in an amount equal to $9,500,000 as liquidated damages, and Buyer hereby agrees
to accept payment of such

 

-57-



--------------------------------------------------------------------------------

fee as its sole and exclusive remedy, in lieu of specific performance and all
other claims and remedies that might otherwise be available with respect
thereto, including elsewhere hereunder and notwithstanding any other provision
of this Agreement. Such fee shall be paid in immediately available funds
concurrently with the termination of this Agreement and, if not paid at such
time, shall bear interest from the termination date to the date of such payment
at a rate equal to the rate of interest from time to time announced publicly by
Citibank NA as its prime rate, calculated on the basis of a year of 365 days and
the number of days elapsed. If the Company fails to pay timely any amount due
pursuant to this Section 8.3(b) and, in order to obtain such payment, Buyer
commences a suit against the Company for the amount payable to Buyer pursuant to
this Section 8.3(b), the Company shall pay to Buyer its reasonable,
out-of-pocket costs and expenses (including attorney’s fees and expenses) in
connection with such suit.

(c) The provision for payment of liquidated damages in this Section 8.3 has been
included because in the event of a breach hereof (other than a post-Closing
breach) by Buyer or the Sellers the actual damages to be incurred by the Company
and the Sellers or Buyer can reasonably be expected to approximate the amount of
liquidated damages called for in this Agreement and because the actual amount of
such damages would be difficult if not impossible to measure accurately.

ARTICLE IX

INDEMNIFICATION

Section 9.1 Indemnification Obligations of the Sellers.

(a) Subject to the provisions of this Article IX, from and after the Closing,
the Sellers shall, severally in accordance with their Pro Rata Percentage, and
not jointly, indemnify and hold harmless each of the Buyer Indemnified Parties
from, against and in respect of any and all Losses arising out of:

(i) any breach of any representation or warranty made by the Company in Article
III of this Agreement; and

(ii) any breach of any covenant, agreement or undertaking made by the Company of
this Agreement with respect to any periods prior to the Closing.

(b) Subject to the provisions of this Article IX, from and after the Closing,
each Seller shall severally, and not jointly, indemnify and hold harmless each
of the Buyer Indemnified Parties from, against and in respect of any and all
Losses arising out of:

(i) any breach of any representation or warranty made by such Seller in Article
IV of this Agreement; and

(ii) any breach of any covenant, agreement or undertaking made by such Seller in
this Agreement.

The Losses of the Buyer Indemnified Parties described in this Section 9.1 as to
which the Buyer Indemnified Parties are entitled to indemnification are
collectively referred to as “Buyer Losses”.

 

-58-



--------------------------------------------------------------------------------

Section 9.2 Indemnification Obligations of Buyer. Each Buyer and the Company
shall, from and after the Closing, jointly and severally, indemnify and hold
harmless each of the Seller Indemnified Parties from, against and in respect of
any and all Losses arising out of:

(a) any breach of any representation or warranty made by Buyer in Article V of
this Agreement;

(b) any breach of any covenant, agreement or undertaking made by Buyer in this
Agreement; and

(c) subject only to Buyer’s rights to be indemnified under Sections 9.1(a)(i),
9.1(b)(i) and 9.8 in accordance with and subject to the limitations of this
Agreement, all debts, obligations and liabilities of the Company and its
Subsidiaries whether arising before, on or after the Closing Date.

The Losses of the Seller Indemnified Parties described in this Section 9.2 as to
which the Seller Indemnified Parties are entitled to indemnification are
collectively referred to as “Seller Losses”.

Section 9.3 Indemnification Procedure.

(a) Promptly after receipt by an Indemnified Party of notice by a third party of
a threatened or filed complaint or the threatened or actual commencement of any
audit, investigation, action or proceeding with respect to which such
Indemnified Party may be entitled to receive payment from the other Party for
any Loss (a “Third Party Claim”), such Indemnified Party shall provide written
notification to Buyer, on the one hand, or the Sellers, on the other hand,
whichever is the appropriate indemnifying Party hereunder (the “Indemnifying
Party”) within five days of the Indemnified Party’s notice of threatening or
filing of such complaint or of the notice of the threatened or actual
commencement of such audit, investigation, action or proceeding; provided,
however, that the failure to so notify the Indemnifying Party shall relieve the
Indemnifying Party from liability under this Agreement with respect to such
claim only if, and only to the extent that, such failure to notify the
Indemnifying Party results in (i) the forfeiture by the Indemnifying Party of
rights and defenses otherwise available to the Indemnifying Party with respect
to such claim or (ii) material prejudice to the Indemnifying Party with respect
to such claim. The Indemnifying Party shall have the right, upon written notice
delivered to the Indemnified Party within 60 days thereafter, to assume the
defense of such complaint, audit, investigation, action or proceeding, including
the employment of counsel reasonably satisfactory to the Indemnified Party and
the payment of the fees and disbursements of such counsel. If the Indemnifying
Party declines or fails to assume the defense of the audit, investigation,
action or proceeding on the terms provided above within such 60-day period,
however, the Indemnified Party may employ counsel reasonably satisfactory to the
Indemnifying Party to represent or defend it in any such audit, investigation,
action or proceeding, provided, however, that the Indemnified Party shall not
settle any action in respect of which indemnification is payable under this
Article (ix) without the consent of the Indemnifying Party, which consent shall
not be unreasonably withheld, conditioned or delayed. If the Indemnifying Party
agrees that such audit, investigation, action or proceeding is a matter with
respect to which the Indemnified Party is entitled to receive payment from the
Indemnifying Party for the Loss in question, the Indemnifying Party will pay the
reasonable fees and disbursements of such counsel

 

-59-



--------------------------------------------------------------------------------

as incurred; provided, however, that the Indemnifying Party will not be required
to pay the fees and disbursements of more than one counsel for all Indemnified
Parties in any jurisdiction in any single audit, investigation, action or
proceeding. In any audit, investigation, action or proceeding with respect to
which indemnification is being sought hereunder, the Indemnified Party or the
Indemnifying Party, whichever is not assuming the defense of such action, shall
have the right to participate in such matter and to retain its own counsel at
such Party’s own expense. The Indemnifying Party or the Indemnified Party, as
the case may be, shall at all times use reasonable efforts to keep the
Indemnifying Party or the Indemnified Party, as the case may be, reasonably
apprised of the status of any matter the defense of which they are maintaining
and to cooperate in good faith with each other with respect to the defense of
any such matter.

(b) An Indemnifying Party shall not, without the written consent of the
Indemnified Party, (i) settle or compromise any Third Party Claim or consent to
the entry of any judgment which does not include an unconditional written
release by the claimant or plaintiff of the Indemnified Party from all liability
in respect of such Third Party Claim or (ii) settle or compromise any Third
Party Claim if the settlement imposes equitable remedies or material obligations
on the Indemnified Party other than financial obligations for which the
Indemnified Party will be indemnified hereunder. No Third Party Claim which is
being defended in good faith (and not abandoned) by the Indemnifying Party in
accordance with the terms of this Agreement shall be settled or compromised by
the Indemnified Party without the written consent of the Indemnifying Party.

(c) If an Indemnified Party claims a right to payment pursuant to this Agreement
not involving a third party claim covered by Section 9.3(a) hereof, such
Indemnified Party shall send written notice of such claim to the appropriate
Indemnifying Party. Such notice shall specify the basis for such claim. As
promptly as possible after the Indemnified Party has given such notice, such
Indemnified Party and the appropriate Indemnifying Party shall establish the
merits and amount of such claim (by mutual agreement, arbitration, litigation or
otherwise) and, within five Business Days of the final determination of the
merits and amount of such claim, the Indemnifying Party shall pay to the
Indemnified Party immediately available funds in an amount equal to such claim
as determined hereunder, if any.

Section 9.4 Claims Period. The Claims Period hereunder shall begin on the date
hereof and terminate as follows:

(a) with respect to Buyer Losses arising under (i) Section 9.1(a)(i) and
Section 9.1(b)(i), in each case only with respect to any breach or inaccuracy of
any Seller Fundamental Representation, and (ii) Section 9.1(b)(ii) with respect
to a breach by the Sellers of a covenant, agreement or undertaking to be
performed after the Closing, the Claims Period shall survive the Closing until
the expiration of three months following the applicable statutes of limitations;

(b) with respect to Buyer Losses arising under (i) Section 9.1(a)(i) and
Section 9.1(b)(i), in each case other than with respect to any breach or
inaccuracy of any of the Seller Fundamental Representations,
(ii) Section 9.1(a)(ii) or (iii) Section 9.1(b)(ii) with respect to a breach of
a covenant, agreement or undertaking to be performed prior to the Closing, the
Claims Period shall terminate on the date that is 18 months following the
Closing Date;

 

-60-



--------------------------------------------------------------------------------

(c) with respect to Seller Losses arising under Section 9.2(a) with respect to
any breach or inaccuracy with respect to any Buyer Fundamental Representation,
Section 9.2(b) with respect to a breach by the Buyer of a covenant, agreement or
undertaking to be performed at or after the Closing, and Section 9.2(c), the
Claims Period shall survive the Closing until the expiration of three months
following the applicable statutes of limitations; and

(d) with respect to Seller Losses arising under Section 9.2(a), in each case
other than with respect to any breach or inaccuracy of any of the Buyer
Fundamental Representations, and with respect to Section 9.2(b), with respect to
a breach of a covenant, agreement or undertaking to be performed prior to the
Closing, the Claims Period shall terminate on the date that is 18 months
following the Closing Date.

Notwithstanding the foregoing, the representations and warranties in
Section 3.15 (Environmental) relating to the Newberg Facility shall terminate
at, and not survive, the Closing, and the provisions of Section 9.8 shall be the
sole and exclusive remedy for any Losses with respect to the Newberg
Environmental Liabilities. No claim for indemnification can be made after the
expiration of the Claims Period; provided, however, if prior to the close of
business on the last day of the Claims Period, an Indemnifying Party shall have
been properly notified of a claim for indemnity hereunder and such claim shall
not have been finally resolved or disposed of at such date, such claim shall
continue to survive and shall remain a basis for indemnity hereunder until such
claim is finally resolved or disposed of in accordance with the terms hereof.

Section 9.5 Liability Limits. Notwithstanding anything to the contrary set forth
in this Agreement, each Indemnifying Party’s obligation to indemnify, defend and
hold the Indemnified Parties harmless shall be limited as follows:

(a) No amounts of indemnity shall be payable pursuant to Section 9.1(a)(i),
Section 9.1(a)(ii), Section 9.1(b)(i), Section 9.1(b)(ii) (with respect to a
breach by the Sellers of a covenant to be performed prior to the Closing),
Section 9.2(b) (with respect to a breach by the Buyer of a covenant, agreement
or undertaking to be performed prior to the Closing) or Section 9.2(a) unless
and until the Indemnified Parties shall have suffered indemnifiable Losses (but
excluding any Losses relating to Newberg Environmental Liabilities as described
in Section 9.8, which are exclusively addressed by Section 9.8) in excess of
$3,800,000 (the “Threshold Amount”) in the aggregate, in which case the
Indemnified Parties shall be entitled to recover only Losses in excess of the
Threshold Amount, provided that no Losses may be claimed by any Indemnified
Party or shall be reimbursable by or included in calculating the Threshold
Amount other than Losses in excess of $50,000 resulting from a single claim or
aggregated claims arising out of the same facts, events or circumstances.

(b) Subject to the following sentences of this Section 9.5(b), no Seller shall
have any indemnification obligation under this Agreement for an amount in the
aggregate greater than $6,333,333 and the Buyer shall have no indemnity
obligation under this Agreement for an amount greater than in the aggregate
$19,000,000 (it being understood and agreed that these caps shall constitute a
cap on the maximum aggregate liability payable by each Indemnifying Party under
this Agreement). Notwithstanding the foregoing sentence of this Section 9.5(b),
(i) with respect to the Seller Fundamental Representations, the maximum
aggregate liability payable by each Seller under this Agreement with respect to
such Seller Fundamental Representations shall

 

-61-



--------------------------------------------------------------------------------

be equal to such Seller’s Pro Rata Percentage of the Purchase Price less any
other amounts indemnified by such Seller hereunder and (ii) with respect to the
Buyer Fundamental Representations, the maximum aggregate liability payable by
Buyer under this Agreement with respect to such Buyer Fundamental
Representations shall be the Purchase Price less any other amounts indemnified
by Buyer hereunder. Notwithstanding anything to the contrary in this Article IX,
the Threshold Amount, the first sentence of this Section 9.5(b) and the proviso
to Section 9.5(a) shall not apply to any Losses with respect to any Seller
Fundamental Obligations (it being understood and agreed that the Sellers shall
be liable for all Losses for which the Buyer Indemnified Parties are entitled to
indemnification with respect to such claims) or with respect to any Buyer
Fundamental Obligations (it being understood and agreed that Buyer shall be
liable for all Losses for which the Seller Indemnified Parties are entitled to
indemnification with respect to such claims), and any amounts recovered by Buyer
Indemnified Parties in respect of Seller Fundamental Obligations or by Seller
Indemnified Parties in respect of Buyer Fundamental Obligations shall not be
included in determining whether the Threshold Amount has been reached for
purposes of this Section 9.5.

(c) For purposes of computing the aggregate amount of claims against an
Indemnifying Party, the amount of each claim by an Indemnified Party shall be
deemed to be an amount equal to, and any payments by the Indemnifying Party
pursuant to Section 9.1 or Section 9.3 shall be limited to, the amount of Losses
that remain after deducting therefrom (i) any third party insurance proceeds and
any indemnity, contributions or other similar payment paid to the Indemnified
Party by any third party with respect thereto, and (ii) with respect to any
indemnification claim related to Losses incurred by SPRC, any net tax savings
actually realized by SPRC in the tax period in which the indemnification claim
arises.

(d) In any claim for indemnification under this Agreement, the Indemnifying
Party shall not be required to indemnify any Person for special, exemplary or
consequential damages, including loss of profit or revenue, any multiple of
reduced cash flow, interference with operations, or loss of tenants, lenders,
investors or buyers.

(e) No Indemnifying Party shall have any liability under this Article IX to
indemnify any Indemnified Party with respect to a Loss to the extent that the
Loss is attributable to any action taken by any Indemnified Party on or after
the Closing Date.

(f) The Sellers shall have no liability for any Loss that would not have arisen
but for any change in the accounting policies, practices or procedures adopted
by Buyer and/or its Affiliates.

(g) In any case where a Buyer Indemnified Party recovers from third Persons any
amount in respect of a matter with respect to which the Sellers have indemnified
it pursuant to this Agreement, such Buyer Indemnified Party shall promptly pay
over to the Sellers the amount so recovered (after deducting therefrom the full
amount of the expenses incurred by it in procuring such recovery), but not in
excess of the sum of (i) any amounts previously so paid by the Sellers to or on
behalf of the Buyer Indemnified Party in respect of such matter, and (ii) any
amounts expended by the Sellers in pursuing or defending any claim arising out
of such matter.

 

-62-



--------------------------------------------------------------------------------

(h) The liability of the Sellers for Buyer Losses shall be considered in the
aggregate and shall be determined on a cumulative basis so the Buyer Losses
incurred under Article IX of this Agreement shall be combined with all other
Buyer Losses incurred under Article IX for purposes of determining limitations
on liability, including the maximum liability amounts described above.

(i) Any indemnity payment under this Agreement by the Sellers shall be treated
as an adjustment to the Purchase Price for U.S. federal income tax purposes.

(j) For purposes of determining failure of any representations or warranties to
be true and correct, the breach of any covenants and agreements and calculation
of Losses hereunder, any qualification or exception with respect to “material”,
“materially”, “materiality” or Material Adverse Effect or similar language
contained therein shall be disregarded, provided that the foregoing shall not
apply to Section 3.8(b).

(k) Notwithstanding anything in this Agreement to the contrary, except for any
inaccuracy of the representation and warranty set forth in the last sentence of
Section 3.22 of which the Company has Knowledge, Buyer shall not have any claim,
action, suit, proceeding, right or remedy for any Loss arising out of, relating
to or with respect to the failure by the Company to conduct the maintenance and
capital project, and outage and shutdown of the No. 2 Dublin Power Boiler and
the Dublin Paper Mill Machine #2, which was originally planned for September
2007 and rescheduled for April 2008.

Section 9.6 Exclusive Remedies. Except as set forth in Section 6.9 and
Section 8.3 or as otherwise provided in the Payment Agreements and the Letters
of Credit, the provisions of this Article IX set forth the exclusive rights and
remedies of the Parties to seek or obtain damages or any other remedy or relief
whatsoever from any party with respect to matters arising under this Agreement
and the transactions contemplated hereby; provided, however, that
notwithstanding the foregoing, nothing in this Section 9.6 shall limit any right
of a Party to seek specific performance pursuant to Section 10.9 in connection
with a post-Closing breach of the terms of this Agreement.

Section 9.7 Tax Matters. Notwithstanding anything to the contrary in this
Article IX, this Article IX shall not apply to any indemnification with respect
to Tax matters, which shall be exclusively governed by Section 6.9.

Section 9.8 Newberg Facility Indemnity Limits.

(a) Subject to Sections 9.3, 9.5(c), 9.5(d), 9.5(f), 9.5(g), 9.5(i) and 9.6 of
this Article IX, from and after the Closing, Sellers shall, severally in
accordance with their Pro Rata Percentage, and not jointly, indemnify and hold
harmless each of the Buyer Indemnified Parties from, against and in respect of
Losses arising out of NEL to the extent provided in this Section 9.8.
Notwithstanding the foregoing, no amounts of indemnity shall be payable with
respect to such Losses unless and until the Buyer Indemnified Parties shall have
suffered indemnifiable Losses, whether related to one or more claims, arising
out of NEL in excess of $5,000,000 (the “Newberg Threshold Amount”) in the
aggregate, provided that no Losses in respect of NEL may be claimed by any Buyer
Indemnified Party or shall be reimbursable by or included in

 

-63-



--------------------------------------------------------------------------------

calculating the Newberg Threshold Amount other than Losses in respect of NEL in
excess of $50,000 resulting from a single claim or aggregated claims arising out
of the same related or continuous facts, events or circumstances. At such time
as the Buyer Indemnified Parties have incurred indemnifiable Losses in respect
of such NEL in excess of the Newberg Threshold Amount, the Sellers (severally in
accordance with their Pro Rata Percentage), on the one hand, and Buyer, on the
other hand, shall thereafter share equally all indemnifiable Losses arising out
of any NEL suffered by the Buyer Indemnified Parties in excess of the Newberg
Threshold Amount until such time as the total indemnifiable Losses (including
the $5,000,000 Newberg Threshold Amount) in respect of such NEL equals an
aggregate amount equal to $22,000,000; provided, however, no Seller shall have
any indemnification obligation with respect to any indemnifiable Losses arising
out of NEL for an amount in the aggregate greater than $2,833,333 (it being
understood and agreed that this cap shall constitute a cap on the maximum
aggregate liability payable by each Seller under this Agreement with respect to
NEL).

(b) The Claims Period with respect to Buyer Losses arising under this
Section 9.8 shall terminate on the date that is five (5) years following the
Closing Date. No claim for indemnification can be made after the expiration of
the Claims Period; provided, however, if prior to the close of business on the
last day of the Claims Period, an Indemnifying Party shall have been properly
notified of a claim for indemnity hereunder and such claim shall not have been
finally resolved or disposed of at such date, such claim shall continue to
survive and shall remain a basis for indemnity hereunder until such claim is
finally resolved or disposed of in accordance with the terms hereof.

(c) In calculating Losses which qualify for indemnification by Seller of NEL,
any payments received by Buyer from Smurfit under Section 8.03(ii) of the
Smurfit Asset Purchase Agreement with respect to any such Loss shall be
deducted, provided, however, that any costs or expenses (including reasonable
attorneys fees and expenses) incurred by Buyer in seeking indemnification from
Smurfit shall be Losses subject to indemnity under this Section 9.8.

(d) Buyer shall use commercially reasonable efforts to seek indemnification from
Smurfit pursuant to the Smurfit Asset Purchase Agreement for Losses that the
Sellers agree are subject to indemnification under this Section 9.8. The Sellers
shall reasonably cooperate with Buyer in its efforts to seek indemnification
from Smurfit with respect to any such Losses.

(e) Notwithstanding anything to the contrary in this Agreement, to the extent
any Buyer Losses relate in any way to NEL, claims for such Losses shall be made
exclusively under this Section 9.8 subject to the Newberg Threshold Amount and
the limitations set forth in this Section 9.8 and shall not be applied against
the Threshold Amount or the cap set forth in Section 9.5. In other words, for
the avoidance of doubt, if the $2,833,333 Seller cap with respect to NEL
described in Section 9.8(a) has been reached, the Buyer Indemnified Parties
shall have no further claims in respect of NEL even if the $6,333,333 cap
described in Section 9.5(b) has not been reached. Likewise, no Buyer Losses in
respect of NEL shall be counted for purposes of the $3,800,000 Threshold Amount.

(f) The Sellers shall not be required to indemnify any Buyer Indemnified Party
for any Loss subject to indemnification under this Section 9.8 to the extent
that any such Loss is attributable to conditions identified by any sampling or
testing of soil, surface water or

 

-64-



--------------------------------------------------------------------------------

groundwater at or under the Newberg Facility conducted by Buyer or its
Representatives, successors or assigns, except for such sampling or testing that
is: (i) required by any Governmental Entity, which requirement was not solicited
by a Buyer Indemnified Party or its Representatives, successors or assigns
(otherwise than through interaction with such Governmental Authority in good
faith and/or as required by any Law, including any Environmental Law);
(ii) required by any Law, including any Environmental Law; or (iii) undertaken
in good faith and reasonably necessary (A) in connection with any expansion,
modification, demolition, repair, maintenance or closure of any structure,
equipment or operations at, on, under or relating to the Newberg Facility in the
ordinary course of business; (B) to respond to, investigate or otherwise
remediate conditions that would reasonably be expected to create a substantial
risk of harm to the health, safety or welfare of Buyer’s employees, the public
or the Environment; (C) to defend against any claims asserted against Buyer by
Seller; or (D) to defend against any third-party claims against Buyer. Buyer
will provide notice to the Sellers of the commencement of any soil or
groundwater investigations at the Newberg Facility required to be undertaken
pursuant to Environmental Law; provided, however, that, subject to all of the
preceding sentences of this Section 9.8(f), Buyer shall conduct any such
investigations and related interactions with any third parties as and when it
determines in its sole discretion and receipt of notice by the Sellers shall not
confer any rights on the Sellers to participate or otherwise be involved in such
matters.

(g) For the purposes of this Section 9.8:

(i) “Newberg Environmental Liabilities” or “NEL” shall mean any Environmental
Liabilities to the extent arising from or relating to facts, conditions,
occurrences, circumstances, events or operations at, on, in under, emanating
from, affecting or relating to the Newberg Facility occurring or existing prior
to the Closing Date, regardless of whether such Environmental Liabilities are
known to the Buyer as of the Closing Date.

(ii) “Environmental Liabilities” shall mean, regardless of whether any of the
following are contained in or referred to in any Disclosure Schedule to this
Agreement or otherwise disclosed to Buyer prior to the Closing Date, any and all
Losses (whether known or unknown, foreseen or unforeseen, contingent or
otherwise, fixed or absolute or present or arising in the future) arising under
any Environmental Laws (including, without limitation the cost of any natural
resource damages), asserted against or incurred by Buyer arising out of or
relating in any way to the Newberg Facility, including without limitation, the
ownership, operation or use thereof by any person at any time, and including
without limitation, any claims based on strict liability, nuisance, for personal
injury, property damage or damage to natural resources, resulting from or
arising out of any of the following: (A) the presence, Release or threatened
Release at, on, in, under or from the Newberg Facility (including, but not
limited to, any off-site environmental conditions in or affecting the Willamette
River, tributaries thereof or other locations to the extent such off-site
conditions relate thereto); (B) the off-site transportation, storage, treatment,
recycling, disposal or arrangement for disposal or for treatment of Hazardous
Materials by or on behalf of any person at or from the Newberg Facility; (C) any
exposure to Hazardous Materials; or (D) any violation or alleged violation of
any Environmental Law.

 

-65-



--------------------------------------------------------------------------------

(iii) Sellers’ obligation to indemnify for Losses under this Section 9.8 shall
not include Losses to the extent that they (A) are based on statutes,
regulations, rules, codes or ordinances which take effect or are amended after
the Closing Date and are more restrictive than requirements in effect prior to
the Closing Date or (B) are based on use of the Newberg Facility for other than
industrial purposes.

(iv) In no event shall Sellers be obligated to indemnify Buyer for any claim
associated with the presence of asbestos or asbestos-containing materials in any
structure or equipment at the Newberg Facility except to the extent the asbestos
or asbestos-containing materials as of the Closing Date are damaged, friable or
otherwise required to be removed, encapsulated or handled to comply with
applicable Environmental Laws (other than due to renovations or other actions
taken by Buyer, its representatives, successors or assigns).

(h) The indemnification provided by Sellers for NEL pursuant to this Section 9.8
shall be assignable by Buyer, subject to the rights and conditions set forth in
this Section 9.8, in connection with the sale or other transfer by Buyer by
operation of law or otherwise of the Newberg Facility or of substantially all of
the assets or business related to the Newberg Facility, and provided that Buyer
or its Representatives, successors or assigns, shall provide the Sellers with
written notice of such assignment no later than the date on which the agreement
to sell or otherwise transfer any of them is entered into.

ARTICLE X

MISCELLANEOUS

Section 10.1 Fees and Expenses. Except as provided above or as otherwise
expressly provided herein, (a) Buyer shall pay its own fees, costs and expenses
incurred in connection herewith and the transactions contemplated hereby,
including the fees, costs and expenses of its financial advisors, accountants
and counsel, and (b) the Sellers’ Transactional Expenses, to the extent not paid
prior to the Closing, shall be borne by the Sellers.

Section 10.2 Notices. All notices, requests, demands, waivers and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be given by any of the following methods: (a) personal
delivery; (b) registered or certified mail, postage prepaid, return receipt
requested; or (c) overnight mail, or (d) facsimile transmission. Notices shall
be sent to the appropriate Party at its address given below (or at such other
address for such Party as shall be specified by notice given hereunder):

If to Buyer, to:

SP Newsprint Holdings LLC

8 Wright Street

Westport, CT 06880

Attention: Paul Berg

Facsimile: (203) 226-3801

 

-66-



--------------------------------------------------------------------------------

and to:

SP Newsprint Merger LLC

8 Wright Street

Westport, CT 06880

Attention: Paul Berg

Facsimile: (203) 226-3801

with a copy (which shall not constitute notice) to:

Cahill Gordon & Reindel LLP

80 Pine Street

New York, NY 10005

Attention: Christopher Cox

Facsimile: (212) 396-0136

If to the Company to:

SP Newsprint Co.

245 Peachtree Avenue, Suite 1800

Atlanta, Georgia 30303

Attention: Chief Executive Officer

Facsimile: (404) 979-6615

with a copy (which shall not constitute notice) to:

King & Spalding LLP

1180 Peachtree Street, N.E.

Atlanta, Georgia 30309-3521

Attention:   C. William Baxley   Anne M. Cox

Facsimile: (404) 572-4600

If to CEI Newsprint to:

CEI Newsprint, Inc.

c/o Cox Enterprises, Inc.

6205 Peachtree Dunwoody Road

Atlanta, Georgia 30328

Attention: Brian G. Cooper

Facsimile: (678) 645-5001

with a copy (which shall not constitute notice) to:

Dow Lohnes PLLC

Six Concourse Parkway, Suite 1800

Atlanta, Georgia 30328-6117

Attention: Richard A. Wilhelm

Facsimile: (770) 901-8874

 

-67-



--------------------------------------------------------------------------------

If to Virginia Paper to:

Virginia Paper Manufacturing Corp.

c/o Media General, Inc.

333 E. Franklin Street

P.O. Box 85333

Richmond, Virginia 23219

Attention: John A. Schauss

Facsimile: (804) 649-6131

with a copy (which shall not constitute notice) to:

Media General, Inc.

333 E. Franklin Street

P.O. Box 85333

Richmond, Virginia 23219

Attention:   George L. Mahoney, Esq.   Secretary and General Counsel

Facsimile: (804) 649-6989

If to McClatchy Newsprint to:

McClatchy Newsprint, Inc.

c/o The McClatchy Company

2100 Q Street

Sacramento, California 95816

Attention: Patrick J. Talamantes

Facsimile: (916) 321-1869

with a copy (which shall not constitute notice) to:

The McClatchy Company

2100 Q Street

Sacramento, California 95816

Attention: Karole Morgan-Praeger

Facsimile: (916) 326-5586

All such notices, requests, demands, waivers and communications shall be deemed
received upon (i) actual receipt thereof by the addressee, or (ii) actual
delivery thereof to the appropriate address.

Section 10.3 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of Law or public
policy, all other terms,

 

-68-



--------------------------------------------------------------------------------

conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated by this Agreement is not affected in any manner materially adverse
to any Party. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the Parties shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated by this Agreement be consummated as originally
contemplated to the fullest extent possible.

Section 10.4 Binding Effect; Assignment. This Agreement and all of the
provisions hereof shall be binding upon and shall inure to the benefit of the
Parties and their respective successors and permitted assigns. Neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned, directly or indirectly, including by operation of law, by any Party
without the prior written consent of the other Parties.

Section 10.5 No Third Party Beneficiaries. This Agreement is exclusively for the
benefit of the Company, the Sellers, and solely with respect to Article IX, the
Seller Indemnified Parties (and, where expressly provided, their respective
Affiliates), and their respective successors and permitted assigns, with respect
to the obligations of Buyer under this Agreement, and for the benefit of Buyer
and, solely with respect to Article IX, the Buyer Indemnified Parties (and,
where expressly provided, their respective Affiliates) and their respective
successors and permitted assigns, with respect to the obligations of the Company
and the Sellers, under this Agreement, and this Agreement shall not be deemed to
confer upon or give to any other third party any remedy, claim, liability,
reimbursement, cause of action or other right.

Section 10.6 Section Headings. The Article and Section headings contained in
this Agreement are exclusively for the purpose of reference, are not part of the
agreement of the Parties and shall not in any way affect the meaning or
interpretation of this Agreement.

Section 10.7 Entire Agreement. This Agreement (including the Schedules and
Exhibits attached hereto), the Confidentiality Agreement and the other documents
delivered pursuant to this Agreement constitute the entire agreement among the
Parties with respect to the subject matter of this Agreement and supersede all
other prior agreements and understandings, both written and oral, between the
Parties with respect to the subject matter of this Agreement.

Section 10.8 Governing Law; Venue. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York (regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws thereof) as to all matters, including matters of validity, construction,
effect, performance and remedies. Each Party hereby irrevocably agrees that any
legal dispute shall be brought only to the exclusive jurisdiction of the United
States District Court for the District of Delaware and each Party hereby
consents to the jurisdiction of such courts (and of the appropriate appellate
courts therefrom) in any suit, action or proceeding and irrevocably waives, to
the fullest extent permitted by law, any objection that it may now or hereafter
have to the laying of venue of any such suit, action or proceeding in any such
court or that any such suit, action or proceeding that is brought in such court
has been brought in an inconvenient forum.

 

-69-



--------------------------------------------------------------------------------

Section 10.9 Specific Performance. The Parties acknowledge and agree that any
post-Closing breach of the terms of this Agreement would give rise to
irreparable harm for which money damages would not be an adequate remedy, and
accordingly agree that, in addition to any other remedies, each Party shall be
entitled to enforce the terms of this Agreement by a decree of specific
performance without the necessity of proving the inadequacy of money damages as
a remedy. For the avoidance of doubt, each Party hereby waives the right to
specific performance of the terms of this Agreement in connection with breaches
of the terms of this Agreement on or before the Closing Date, and agrees not to
seek and waives the right to receive specific performance of the terms of this
Agreement in the event that it is owed a termination fee pursuant to
Section 8.3.

Section 10.10 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original, but all of which shall constitute
one and the same agreement. Delivery of an executed counterpart of a signature
page to this Agreement by facsimile or other electronic means (including email)
shall be as effective as delivery of a manually executed counterpart of the
Agreement.

Section 10.11 Amendment; Modification. This Agreement may be amended, modified
or supplemented at any time only by written agreement of the Parties.

Section 10.12 Conflicts and Privilege. Buyer and the Company hereby agree that,
in the event a dispute arises after the Closing between Buyer or the Company, on
one hand, and any or all of the Sellers, on the other hand, King & Spalding LLP
may represent any or all of such Sellers in such dispute even though the
interests of the Sellers may be directly adverse to the Company, and even though
King & Spalding LLP may have represented the Company in a matter substantially
related to such dispute, or may be handling ongoing matters for the Company.
Buyer and the Company further agree that, as to all communications between
King & Spalding LLP, the Company and the Sellers that relate to the transactions
contemplated by this Agreement, the attorney-client privilege and the
expectation of client confidence belongs to the Sellers and may be controlled by
the Sellers, and shall not pass to or be claimed or controlled by the Company in
the event of a legal dispute with any of the Sellers. Notwithstanding the
foregoing, in the event a dispute arises between Buyer or the Company and a
Person other than a Seller after the Closing, the Company may assert the
attorney-client privilege to prevent disclosure of confidential communications
by King & Spalding LLP to such Person; provided, however, that the Company may
not waive such privilege without the prior written consent of the Sellers.

Section 10.13 Schedules. The specification of any dollar amount in the
representations or warranties contained in this Agreement or the inclusion of
any specific item in any Schedules hereto is not intended to imply that such
amounts, or higher or lower amounts or the items so included or other items, are
or are not material, and no Party shall use the fact of the setting of such
amounts or the inclusion of any such item in any dispute or controversy as to
whether any obligation, items or matter not described herein or included in a
Schedule is or is not material for purposes of this Agreement.

[SIGNATURES FOLLOW ON NEXT PAGE]

 

-70-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first above written.

 

BUYER: SP NEWSPRINT HOLDINGS LLC By:  

/s/ Peter M. Brant

Name:   Peter M. Brant Title:   Managing Member SP NEWSPRINT MERGER LLC By:  

/s/ Edward D. Sherrick

Name:   Edward D. Sherrick Title:  

Chief Executive Officer

Chief Financial Officer

COMPANY: SP NEWSPRINT CO. By:  

/s/ Joseph R. Gorman

Name:   Joseph R. Gorman Title:   President & Chief Executive Officer SELLERS:
CEI NEWSPRINT, INC. By:  

/s/ Brian G. Cooper

Name:   Brian G. Cooper Title:   Vice President MCCLATCHY NEWSPRINT, INC. By:  

/s/ Patrick J. Talamantes

Name:   Patrick J. Talamantes Title:   Vice President - Finance & Chief
Financial Officer VIRGINIA PAPER MANUFACTURING CORP. By:  

/s/ John A. Schauss

Name:   John A. Schauss Title:   Vice President – Finance & Chief Financial
Officer